Exhibit 10.39
401 ELLIOTT WEST
SECOND AMENDED AND RESTATED OFFICE LEASE AGREEMENT
Between
CLPF—ELLIOTT WEST, LP
and
F5 NETWORKS, INC.

 



--------------------------------------------------------------------------------



 



          This Second Amended and Restated Office Lease Agreement (the “Lease”)
amends and restates in its entirety that certain Amended and Restated Office
Lease Agreement, dated April 3, 2000, for premises located at 401 Elliott West,
Seattle, Washington, and as further amended by that First Amendment to Amended
and Restated Lease, dated September 30, 2004.

1.   Basic Lease Terms       Section 1 represents a summary of the basic terms
of this Lease.

         
a.
  Effective Date of Lease:   April 5, 2010
 
       
b.
  Tenant:   F5 Networks, Inc.
 
       
 
  Address of Leased Premises:   401 Elliott Avenue West
Seattle, WA 98119
 
       
 
  Address for Billing and Notices:   401 Elliott Avenue West
Seattle, WA 98119
Phone: (206) 272-6462
Fax: (206) 272-6897
Attn: Jeffrey A. Christianson, Senior V.P. and General Counsel
 
       
c.
  Landlord:   CLPF—Elliott West, LP
 
       
 
  Address for Notices:   c/o Koehler & Company
1601 5th Avenue,
Suite 1700
Seattle, WA 98101
Phone: (206) 682-2680
Fax: (206) 467-5975

 
       
 
      or such other place as Landlord may from time to time designate by notice
to Tenant
 
       
d.
  Premises Area:   104,086 rentable square feet, Floors 1 through 5 of 351
Elliott West (“Building One”), comprising: 2,137 r.s.f on the first floor (the
“351 Deli”), 13,741 r.s.f. on the first floor (the “351 Office”), 94 r.s.f. on
the first floor (the “351 IDF”), and 2,778 r.s.f. on the first floor (the “351
Storage”); 21,348 r.s.f. on the second floor (the “351 Second Floor”), 21,348
r.s.f on the third floor (the “351 Third Floor”), 14,155 r.s.f on the fourth
floor (the “351 Fourth Floor Clear Channel” space), 7,178 r.s.f on the fourth
floor (the “351 Washington Financial” space), and 21,307 r.s.f on the fifth
floor (the “351 Fifth Floor” space) of Building One.
 
       
 
      84,765 rentable square feet,
Floors 1 through 4 of 401 Elliott West (“Building Two”)
 
       
 
      110,111 rentable square feet,
Floors 1 through 4 of 501 Elliott West (“Building Three”)

 



--------------------------------------------------------------------------------



 



         
e.
  Building Area of Building One:   104,086 rentable square feet
 
  Tenant’s Percentage of Building One:   100%   
 
  Building Area of Building Two:   85,446 rentable square feet
 
  Tenant’s Percentage Building Two:   99.20%   
 
  Building Area of Building Three:   110,111 rentable square feet
 
  Tenant’s Percentage of Building Three:   100% 
 
       
f.
  Project Area:   299,643 rentable square feet
 
  Tenant’s Percentage of Project:   99.77% 
 
       
g.
  Term of Lease:   This Lease shall commence on: (i) April 1, 2010 as it relates
to the 351 Office; (ii) July 1, 2010 as it relates to the 351 Deli, the 351
Storage, the 351 IDF, the 351 Third Floor, the 351 Fourth Floor Clear Channel,
the 351 Washington Financial and 351 Fifth Floor spaces, (ii) on August 1, 2010
as to the 351 Second Floor, Building Two and Building 3 (respectively, the
“Commencement Date”).
 
       
 
      The Lease shall terminate on July 31, 2022 as to the entire Premises (the
“Lease Termination Date”).
 
       
h.
  Initial Base Monthly Rent:   From the Commencement Date through July 31, 2012,
$22.00 per rentable square foot per annum.
 
       
i.
  Parking:   Initial Monthly Charge of $175 (net of any fees or taxes) per month
for each Parking Permit.  
 
      Number of parking permits allocated to Tenant: 568 spaces.

          j.     Rent Adjustment(s):

              Lease Dates     Base Monthly Rent   Aug 1, 2012 — Jul 31, 2013  
$23.00 per r.s.f. Aug 1, 2013 — Jul 31, 2014   $24.00 per r.s.f. Aug 1, 2014 —
Jul 31, 2015   $25.00 per r.s.f. Aug 1, 2015 — Jul 31, 2016   $26.00 per r.s.f.
Aug 1, 2016 — Jul 31, 2017   $27.00 per r.s.f. Aug 1, 2017 — Jul 31, 2018  
$28.00 per r.s.f. Aug 1, 2018 — Jul 31, 2019   $29.00 per r.s.f. Aug 1, 2019 —
Jul 31, 2020   $30.00 per r.s.f. Aug 1, 2020 — Jul 31, 2021   $31.00 per r.s.f.
Aug 1, 2021 — Jul 31, 2022   $32.00 per r.s.f.

         
k.      Additional Rent — Estimated initial
  $8.74/r.s.f.   Building One
Tenant’s Share of Expenses:
  $12.60/r.s.f.   Building Two
 
  $10.02/r.s.f.   Building Three

         
l.
  Security Deposit:   Intentionally Deleted.
 
       
m.
  Non-Refundable Cleaning Fee   N/A
 
       
n.
  Prepaid Rent   N/A
 
       
o.
  Tenant’s Use of Premises:   General Purpose Office including R&D,
Shipping/Light Manufacturing Facility & Storage Space
 
       
p.
  Brokers:   Douglas Hanafin, Washington Partners, Inc.
 
  To be paid by:   Landlord

 



--------------------------------------------------------------------------------



 



         
q.
  Guarantor(s):   N/A
 
       
r.
  Additional Terms:   Sections 29 to 44
 
       
s.
  Exhibit(s):        Exhibit A-   The Premises
 
 
Exhibit B-
  The Project
 
 
Exhibit C-
  Intentionally Omitted
 
 
Exhibit D-
  Signage Criteria
 
 
Exhibit E-
  Janitorial Specifications
 
 
Exhibit F-
  Tenant Work Letter
 
 
Exhibit G-
  Intentionally Omitted
 
 
Exhibit H-
  Intentionally Omitted
 
 
Exhibit I-
  Declaration of Commencement Date
 
 
Exhibit J-
  Tenant Refurbishment and Improvement Allowances

2.   PREMISES/COMMON AREAS/PROJECT.

  a.   Premises. Landlord leases to Tenant the premises described in Section 1
and in Exhibit A (the “Premises”), located in the buildings described on
Exhibit B. The buildings are part of a larger, multi-building development shown
on Exhibit B (the “Project”). As used herein, all buildings in the Project are
referred to collectively as the “Buildings”. Landlord has caused the rentable
square footage of the Premises to be measured by Landlord’s architect, which
measurement shall govern with respect to the Premises Area of Section 1(d) (the
“Rentable Square Footage”). Tenant accepts Landlord’s determination of the
Rentable Square Footage as final and binding on the parties.     b.   Common
Areas. As used in this Lease, “Common Areas” shall mean all portions of the
Project not leased or demised for lease to specific tenants. During the Lease
Term, Tenant and its licensees, invitees, customers and employees shall have the
non-exclusive right to use the public portions of the Common Areas, including
all parking areas, landscaped areas, entrances, lobbies, elevators, stairs.
corridors, and public restrooms in common with Landlord, other Project tenants
and their respective licensees, invitees, customers and employees. So long as
other tenants are located within the Buildings, Landlord shall be entitled to
create limited Common Areas within specified Buildings for exclusive use of the
tenants within such Buildings. Landlord shall at all times have exclusive
control and management of the Common Areas and no diminution thereof shall be
deemed a constructive or actual eviction or entitle Tenant to compensation or a
reduction or abatement of rent. Landlord in its discretion may increase,
decrease or change the number, locations and dimensions of any Common Areas and
other improvements shown on Exhibit B, and/or designate such areas limited
Common Areas assigned to particular buildings within the Project.     c.  
Project. Landlord reserves the right in its sole discretion to modify or alter
the configuration or number of buildings in the Project, so long as such
modification or alteration does not materially modify or alter Tenant’s Premises
and provided only that upon such modification or alteration, the Project Area as
set forth in Section 1(e) shall be adjusted to reflect such modification or
alteration using the BOMA American National Standard Institute Publication, ANSI
Z65.1-1996.

3.   TERM. The Lease commences on the Commencement Date with respect to each
portion of the Premises. The Lease terminates on the Lease Termination Date.    
  Tenant is in occupancy of the 351 Deli, 351 Second Floor, 351 Washington
Financial, 351 Fifth Floor spaces and Building Two and Building Three
(collectively, the “Existing Premises”) as of the Effective Date, and Tenant
accordingly agrees to accept the Existing Premises in its “as is” condition as
of the

 



--------------------------------------------------------------------------------



 



    Effective Date. Tenant further warrants that Landlord has no obligation to
perform any work, supply any materials, incur any expense, or make any
alterations or improvements to the Existing Premises, except for the Tenant
Refurbishment Allowance and 351 Washington Financial Improvement Allowance
described in Section 31, or as otherwise provided in the Lease.

    Landlord shall deliver possession of the 351 Office, 351 Storage, 351 IDF,
351 Third Floor and 351 Fourth Floor Clear Channel space (collectively, the
“Clear Channel Premises”) on or before the Commencement Date. If Landlord does
not tender possession of the Clear Channel Premises to Tenant on or before the
Commencement Date of the Clear Channel Premises or any other particular date,
for any reason whatsoever, Landlord shall not be liable for any damage thereby,
this Lease shall not be void or voidable thereby, and the Commencement Date as
to the Clear Channel Premises shall not occur until possession has been so
delivered. In the event that Landlord does not deliver the Clear Channel
Premises (less the 351 Office) by April 1, 2011, (each, an “Outside Delivery
Date”) then Tenant’s sole remedy shall be a payment by Landlord of $0.035 per
rentable square foot per day for each day after the Outside Delivery Date that
Landlord does not deliver the Clear Channel Premises (the “Delivery Penalty”).
The Delivery Penalty shall only apply to the quantity of undelivered rentable
square feet, and shall be payable by Landlord in monthly installments in
arrears. Landlord shall deliver the Clear Channel Premises either in its
entirety, or in increments of the five defined subspaces comprising the Clear
Channel Premises.       Landlord shall be deemed to have tendered possession of
the Clear Channel Premises to Tenant upon the giving of notice by Landlord to
Tenant stating that the Clear Channel Premises is vacant and in the condition
required by the Lease. Landlord’s failure to tender possession of the Clear
Channel Premises to Tenant on or before the Commencement Date therefor shall not
affect any other obligations of Tenant hereunder.       Tenant agrees to accept
the Clear Channel Premises in its “as is” condition, provided however, that
Landlord shall deliver the Clear Channel Premises in good condition, except for
ordinary wear and tear from Clear Channel’s use, and free from Clear Channel’s
personal property, which includes data and phone wires, wallpaper, paneling, and
other decorative improvements or pictures; provided however, that Landlord is
not obligated to remove any studio, production, broadcast or ancillary equipment
installed by Clear Channel. Tenant further warrants that Landlord has no
obligation to perform any work, supply any materials, incur any expense, or make
any alterations or improvements to the Clear Channel Premises, except for the
Tenant Improvement Allowance described in Section 31, or as otherwise provided
in the Lease.       Promptly after the Commencement Date for all or each portion
of the Clear Channel Premises, Landlord and Tenant shall execute the Declaration
of Commencement Date attached hereto as Exhibit I (the “Declaration”), setting
forth the Commencement Date, and the dates Base Monthly Rent is abated in
accordance with Section 4(a) for that portion of the Clear Channel Premises.
Failure to execute the Declaration shall not affect the commencement or
expiration of the Term.   4.   RENT.

  a.   Base Monthly Rent. Tenant shall pay Landlord monthly base rent in the
initial amount in Section 1 which shall be payable monthly in advance on the
first day of each and every calendar month of the Term of the Lease (“Base
Monthly Rent”) provided, however, the first month’s Base Monthly Rent and
Tenant’s Share of Expenses is due and payable on the Commencement Date with
respect to each portion of the Premises.         Notwithstanding anything to the
contrary in this Section 4, Base Monthly Rent shall be abated for: (x) the Clear
Channel Premises (except for the 351 Office, 351 Storage and 351 IDF spaces)
from its Commencement Date until one hundred twenty (120) days after the
Commencement Date (the “Clear Channel Rent Abatement Period”); (y) the 351
Office, 351 Storage and 351 IDF spaces from the Commencement Date until June 30,
2011 (the “351 Office/Storage/IDF Abatement Period”); and (z) the 351 Washington
Financial space from the date that Tenant notifies Landlord that it has begun
the Tenant Improvement Work for that space until one hundred twenty (120)

 



--------------------------------------------------------------------------------



 



      days thereafter (the “351 Washington Financial Rent Abatement Period”, the
Clear Channel Rent Abatement Period, 351 Office/Storage Rent Abatement Period
and 351 Washington Financial Rent Abatement Period being collectively known as
the “Rent Abatement Periods”); provided, however, if prior to or during the Rent
Abatement Periods, there is a default by Tenant as set forth in Section 20(a) of
the Lease, then any current abatement shall immediately cease, any future
abatement during the remainder of the Rent Abatement Periods shall be null and
void, and Tenant shall thereafter pay full Rent for the remainder of the Term.

      For purposes of Section 467 of the Internal Revenue Code, the parties to
this Lease hereby agree to allocate the stated Rents, provided herein, to the
periods which correspond to the actual Rent payments as provided under the terms
and conditions of this agreement.         Notwithstanding anything to the
contrary in this Lease, until August 1, 2012, the Base Monthly Rent for the CTI
Space (defined in Section 43 below) shall remain at the rental rate, including
any applicable increases, Tenant pays to Landlord pursuant to that certain
Amended and Restated Office Lease Agreement, dated April 3, 2000, between 401
Elliott West LLC and Tenant.     b.   Rent Adjustment. Base Monthly Rent shall
be increased periodically to the amounts and at the times set forth in
Section 1(j).     c.   Expenses. The purpose of this Section 4(c) is to ensure
that Tenant bears its proportionate share of all actual Expenses related to the
use, Maintenance, ownership, repair or replacement, and insurance of the
Premises and associated Common Areas. Accordingly, beginning on the Commencement
Date per Section 1(g) above, Tenant shall each month pay to Landlord one-twelfth
(1/12) of Tenant’s Share of Expenses related to the Premises and Associated
Common Areas. As used in this Lease, “Tenant’s Share” shall mean the Premises
Area, as defined in Section 1(d), divided by the total Building Area then under
lease to Tenant, as defined in Section 1(e), and “Tenant’s Share of Expenses”
shall mean total Expenses for the Premises and associated Common Areas,
multiplied by Tenant’s Share, provided that Landlord may specially allocate
individual expenses where and in the manner necessary, in Landlord’s discretion,
to appropriately reflect the consumption of the expense or service. For example
where some but not all premises in a building have HVAC, Landlord may reallocate
Building Expenses for HVAC to all premises utilizing HVAC to be apportioned on a
per square foot basis, or could allocate to each premises utilizing HVAC the
cost of maintaining that space’s individual unit. In the event the average
occupancy level of a building or the Project for any year is less than ninety
five percent (95%), the actual Expenses for the building or the Project for such
year shall be proportionately adjusted to reflect those costs which Landlord
estimates would have been incurred, had the building or Project, as applicable,
been ninety five percent (95%) occupied during such year, such that Tenant’s
Share of Expenses more accurately reflects Tenant’s actual usage. The Premises
are part of a larger, multi-building project described on Exhibit B hereto. In
the event any Expenses are billed on a multi-building basis, Tenant’s Share of
such Expenses shall be charged based on the ratio of the Premises Area, as
defined in Section 1(d) divided by the Project Area, defined in Section 1(f).
The intent of the parties is to make rental payable by Tenant and other tenants
in the Project absolutely net to Landlord assuming at least 95% occupancy,
except for items expressly excluded in Section 4(c)(1)(f).

  1)   Expenses Defined. The term “Expenses” shall mean all costs and expenses
of the ownership, operation, maintenance, repair or replacement, and insurance
of the Project (allocated on a building-by-building basis, to the extent so
provided above), including without limitation, the following costs:

  (a)   All supplies, materials, labor, equipment, and utilities used in or
related to the operation and maintenance of the Project.     (b)   All
maintenance, management, janitorial, legal, accounting, insurance, and service
agreement costs related to the Project. If the Building is managed by an

 



--------------------------------------------------------------------------------



 



      affiliate of Landlord, building management fees in excess of management
fees charged by independent property managers for comparable buildings in the
Building’s geographic market area shall be excluded from defined expenses.

  (c)   All maintenance, replacement and repair costs relating to the areas
within or around the Project, including, without limitation, air conditioning
systems, sidewalks, landscaping, service areas, driveways, parking areas
(including resurfacing and restriping parking areas), walkways, building
exteriors (including painting), signs and directories, repairing and replacing
roofs, walls, etc. These costs may be included either based on actual
expenditures or the use of an accounting reserve based on past cost experience
for the Project.     (d)   Amortization (along with reasonable financing
charges) of capital betterments made to the Project which may be required by any
government authority or which will improve the operating efficiency of the
Project (provided, however, that the amount of such amortization for
improvements not mandated by government authority shall not exceed in any year
the amount of costs reasonably determined by Landlord in its sole discretion to
have been saved by the expenditure either through the reduction or minimization
of increases which would have otherwise occurred).     (e)   Real Property Taxes
including all taxes, assessments (general and special) and other impositions or
charges which may be taxed, charged, levied, assessed or imposed upon all or any
portion of or in relation to the Project or any portion thereof, any leasehold
estate in the Premises or measured by Rent from the Premises, including any
increase caused by the transfer, sale or encumbrance of the Project or any
portion thereof. “Real Property Taxes” shall also include any form of
assessment, levy, penalty, charge or tax (other than estate, inheritance, net
income, or franchise taxes) imposed by any authority having a direct or indirect
power to tax or charge, including, without limitation, any city, county, state
federal or any improvement or other district, whether such tax is (1) determined
by the value of the Project or the Rent or other sums payable under this Lease;
(2) upon or with respect to any legal or equitable interest of Landlord in the
Project or any part thereof; (3) upon this transaction or any document to which
Tenant is a party creating a transfer in any interest in the Project; (4) in
lieu of or as a direct substitute in whole or in part of or in addition to any
real property taxes on the Project; (5) based on any parking spaces or parking
facilities provided in the Project; or (6) in consideration for services, such
as police protection, fire protection, street, sidewalk and roadway maintenance,
refuse removal or other services that may be provided by any governmental or
quasi-governmental agency from time to time which were formerly provided without
charge or with less charge to property owners or occupants.     (f)   Landlord
agrees that Expenses as defined in Section 4(c) shall not include the following:
(i) the cost of any special services rendered to individual tenants for which a
separate charge is billed; (ii) costs of capital betterments except as provided
in subsection 4(c)(1)(d) above; (iii) Legal fees, brokerage commissions,
advertising costs, or other related expenses incurred by Landlord in an effort
to generate rental income; (iv) Repairs, alterations, additions. improvements or
replacements made to rectify or correct any defect in the original design,
materials or workmanship of Building or common areas (but not including repairs,
alterations, additions, improvements or replacements made as a result of
ordinary wear and tear); (v) Damage and repairs attributable to fire or other
casualty for which Landlord is reimbursed from insurance proceeds; (vi)
(a) Executive Salaries or (b) Salaries of service personnel for performance of
services except to the extent incurred directly in connection with the

 



--------------------------------------------------------------------------------



 



      management, operation, repair or maintenance of the Building; (viii)
Landlord’s general overhead expenses not related to the Building, provided that
Landlord shall be allowed to include the value of any rent-free or rent-reduced
occupancy in the Building if such is given to the managing entity in lieu of a
higher management fee; (ix) Legal fees, accountants’ fees and other expenses
incurred in connection with disputes with tenants or other occupants of the
Building or associated with the enforcement of the terms of any leases with
other tenants or otherwise incurred for any reason other than for the general
benefit of all tenants in the Building; (x) Costs (including permit, license and
inspection tees) incurred in renovating or otherwise improving, decorating,
painting or altering (a) vacant space (excluding common areas) in the Building,
or (b) space for tenants or other occupants in the Building, or (c) costs
incurred in supplying any improvement item specifically for, or specific
services to, other tenants in the Building; (xi) Principal and/or interest
payments called for under any debt secured by a mortgage or deed of trust on the
Building; (xii) Landlord shall not attempt to collect in excess of one hundred
percent (100%) of Operating Expenses and shall not recover any item of cost more
than once; (xiii) Any bad debt loss, rent loss, or reserves for bad debts or
rent loss; (xiv) All items and services for which Tenant or any other tenant in
the Building otherwise reimburses Landlord; (xv) Electric power costs for which
any tenant directly contracts with the local public service company; (xvi) Costs
arising from Landlord’s political or charitable contributions; (xvii) Costs,
other than those incurred in ordinary maintenance, for the purchase and
installation of sculpture. paintings or other objects of art; (xviii) Tax
penalties incurred as a result of Landlord’s negligence, inability or
unwillingness to make payments when due; (xix) Costs incurred due to a violation
by Landlord or any other tenant of the Building of the terms and conditions of
any lease; (xx) Costs and expenses incurred in complying with hazardous waste
and environmental laws where the lack of compliance is caused by hazardous waste
brought into the Project by Landlord, its employees, agents or contractors or
other tenants; (xxi) Costs or expenses which would be capitalized under
generally accepted accounting principals, and which relate to the initial
completion of the Premises, load bearing walls and other structural elements of
the Building or the Project. or during the initial Lease Term related to the
replacement of the heating and air conditioning and other Building and Project
systems; and (xxii) Direct costs of managing the Garage paid to third party
garage operators such as management fees, attendants, cashiers and maintenance
of ticket dispensing equipment.

  2)   Annual Estimate of Expenses, Tenant’s Share. When Tenant takes possession
of the Premises, Landlord shall estimate Tenant’s share of Expenses for the
remainder of the calendar year, and at the commencement of each calendar year
thereafter, Landlord shall estimate Tenant’s Share of Expenses for the coming
year by multiplying the appropriate estimated annual Building or Project
Expenses by Tenant’s Share.     3)   Monthly Payment of Expenses. Tenant shall
pay to Landlord, monthly in advance, as Additional Rent, one-twelfth (1/12) of
the Annual Estimate of Tenant’s Share of Expenses beginning on the Commencement
Date for that portion of the Premises. As soon as practical following each
calendar year, Landlord shall prepare an accounting of actual Expenses incurred
during the prior calendar year and such accounting shall reflect Tenant’s Share
of Expenses. If the Additional Rent paid by Tenant under this Section 4(c)(3)
during the preceding calendar year was less than the actual amount of Tenant’s
Share of Expenses, Landlord shall so notify Tenant and Tenant shall pay such
amount to Landlord within 30 days of receipt of such notice. Such amount shall
be deemed to have accrued during the prior calendar year and shall be due and
payable from Tenant even though the term of this Lease has expired or this Lease
has been terminated prior to Tenant’s receipt of this notice. Tenant shall have
thirty (30) days from receipt of such

 



--------------------------------------------------------------------------------



 



      notice to contest the amount due, failure to so notify Landlord shall
represent final determination of Tenant’s Share of Expenses. If Tenant’s
payments were greater than the actual amount, then such overpayment shall be
credited by Landlord to Tenant’s Share of Expenses due under this Section
4(c)(3). If such overpayment is determined after termination of this Lease, then
such overpayment shall be paid by Landlord to Tenant within thirty (30) days
after the annual expense statement is completed with deduction of any remaining
sums owed by Tenant to Landlord.

  4)   Rent Without Offset and Late Charge. As used herein, “Rent” shall mean
all monetary sums due from Tenant to Landlord. All Base Monthly Rent shall be
paid by Tenant to Landlord without prior notice or demand in advance on the
first day of every calendar month, at the address shown in Section 1, or such
other place as Landlord may designate in writing from time to time. Whether or
not so designated, all other sums due from Tenant under this Lease shall
constitute Additional Rent, payable without prior notice or demand when
specified in this Lease, but if not specified, then within thirty (30) days of
demand, during which time the parties will work to resolve any good faith
disagreements on the amount due. All Rent shall be paid without any deduction or
offset whatsoever except as otherwise specifically provided herein. All Rent
shall be paid in lawful currency of the United States of America. Proration of
Rent due for any partial month shall be calculated by dividing the number of
days in the month for which Rent is due by the actual number of days in that
month and multiplying by the applicable monthly rate. Tenant acknowledges that
late payment by Tenant to Landlord of any Rent, Additional Rent or other sums
due under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such cost being extremely difficult and impracticable
to ascertain. Such costs include, without limitation, processing and accounting
charges and late charges that may be imposed on Landlord by the terms of any
encumbrance or note secured by the Premises. Therefore, if any Rent or other sum
due from Tenant is not received within five (5) business days of the date due,
Tenant shall pay to Landlord an additional sum equal to 5% of such overdue
payment. Landlord and Tenant hereby agree that such late charge represents a
fair and reasonable estimate of the costs that Landlord will incur by reason of
any such late payment and that the late charge is in addition to any and all
remedies available to the Landlord and that the assessment and/or collection of
the late charge shall not be deemed a waiver of any other default. Additionally,
all such delinquent Rent or other sums, plus this late charge, which are more
than thirty (30) days past due, shall bear interest at the rate of 15 percent
per annum. If the interest rate specified in this Lease is higher than the rate
permitted by law, the interest rate is hereby decreased to the maximum legal
interest rate permitted by law. Any payments of any kind returned for
insufficient funds will be subject to an additional handling charge of $25.00,
and thereafter, Landlord may require Tenant to pay all future payments of Rent
or other sums due by money order or cashier’s check.     5)   Review and Audit
Right. Tenant shall have the right (no more frequently than once per calendar
year) to review Landlord’s books and records pertaining to Expenses for the
prior year. Tenant may cause an audit of Landlord’s books and records which will
be conducted by an independent certified public accountant designated by Tenant.
If any such audit discloses Tenant overpaid its share of Expenses for any
calendar year, Landlord shall pay Tenant the amount of the overpayment within
thirty (30) days after the results of the audit have been disclosed to both
parties. If any such audit discloses that Tenant underpaid its share of Expenses
during any calendar year, Tenant shall pay Landlord the amount of the
underpayment within thirty (30) days after the results of the audit have been
disclosed to both parties. All costs and expenses of the audit shall be paid by
Tenant; however if the audit shows Landlord overstated Tenant’s share of
expenses for the subject calendar year by more than five percent (5%) of the
amount actually payable by Tenant, Landlord shall reimburse Tenant for the
reasonable costs and expenses of the audit within thirty (30) days of receipt of
Tenant’s notice of the amount due. Any review or audit of Landlord’s books and
records pertaining to Expenses shall

 



--------------------------------------------------------------------------------



 



      occur at the office of the Building manager or at such other location in
the Seattle Metropolitan Area as Landlord or its Building manager may designate
and shall occur during the normal business hours of the Building manager, unless
otherwise agreed by Landlord and Tenant. The results of the audit and any
information obtained by Tenant from the audit or Tenant’s review of Landlord’s
books and records shall be kept confidential and not disclosed to any other
person or entity, including any other tenant of the Buildings or the Project,
except as required by court order or applicable law.

5.   PREPAID RENT. Intentionally Deleted.   6.   DEPOSIT. Intentionally Deleted.
  7.   USE OF PREMISES AND PROJECT FACILITIES. Tenant shall use the Premises
solely for the purposes set forth in Section 1 and for no other purpose without
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the Premises or with respect to the suitability of the Premises or
the Project for the conduct of Tenant’s business, nor has Landlord agreed to
undertake any modification, alteration or improvement to the Premises or the
Project. except as provided in writing in this Lease. Tenant acknowledges that
Landlord may from time to time, at its sole discretion, make such modifications,
alterations, deletions or improvements to the Project as Landlord may deem
necessary or desirable, without compensation or notice to Tenant as long as such
modifications, alterations, deletions or improvements do not materially alter
Tenant’s use of its Premises. Tenant shall promptly comply with all laws,
ordinances, orders and regulations affecting the Premises and the Project,
including, without limitation, any rules and regulations that may be attached to
this Lease and to any reasonable modifications to these rules and regulations as
Landlord may adopt from time to time. Tenant acknowledges that, except for
Landlord’s obligations pursuant to Section 13, Tenant is solely responsible for
ensuring that the Premises comply with any and all governmental regulations
applicable to Tenant’s conduct of business on the Premises, and that Tenant is
solely responsible for any alterations or improvements that may be required by
such regulations, now existing or hereafter adopted. Tenant shall not do or
permit anything to be done in or about the Premises or bring or keep anything in
the Premises that will in any way increase the premiums paid by Landlord on its
insurance related to the Project or which will in any way increase the premiums
for fire or casualty insurance carried by other tenants in the Project. Tenant
will not perform any act or carry on any practices that may injure the Premises
or the Project; that may be a nuisance or menace to other tenants in the
Project; or that shall in any way interfere with the quiet enjoyment of such
other tenants. Tenant shall not use the Premises for sleeping, washing clothes,
cooking or the preparation, manufacture or mixing of anything that might emit
any objectionable odor, noises, vibrations or lights onto such other tenants. If
sound insulation is required to muffle noise produced by Tenant on the Premises,
Tenant at its own cost shall provide all necessary insulation. Tenant shall not
do anything on the premises which will overload any existing parking or service
to the Premises. Pets and/or animals of any type shall not be kept on the
Premises.   8.   HAZARDOUS SUBSTANCES; DISRUPTIVE ACTIVITIES.

  a.   Hazardous Substances.

  (1)   Presence and Use of Hazardous Substances. Tenant shall not, without
Landlord’s prior written consent, keep on or around the Premises, Common Areas
or Building, for use, disposal, treatment, generation, storage or sale, any
substances designated as, or containing components designated as hazardous,
dangerous, toxic or harmful, and/or is subject to regulation, statute or
ordinance (collectively referred to as “Hazardous Substances”). Notwithstanding
the preceding sentence, Tenant may keep, use, store and dispose of, in, on and
from the Premises, materials and supplies otherwise constituting Hazardous
Substances which are customarily used for the purposes set forth in Section 1,
provided such materials and supplies are used, handled and disposed of in
accordance with all applicable governmental rules, regulations, laws and
requirements, and in

 



--------------------------------------------------------------------------------



 



      accordance with prudent business practices. With respect to any such
Hazardous Substance, Tenant shall:

  (i)   Comply promptly, timely, and completely with all governmental
requirements for reporting, keeping, and submitting manifests, and obtaining and
keeping current identification numbers;     (ii)   Submit to Landlord true and
correct copies of all reports, manifests, and identification numbers at the same
time as they are required to be and/or are submitted to the appropriate
governmental authorities;     (iii)   Within five (5) days of Landlord’s
request, submit written reports to Landlord regarding Tenant’s use, storage,
treatment, transportation, generation, disposal or sale of Hazardous Substances
and provide evidence satisfactory to Landlord of Tenant’s compliance with the
applicable government regulations;     (iv)   Allow Landlord or Landlord’s agent
or representative to come on the Premises at reasonable times, with at least
twenty four (24) hours prior notice to Tenant (except in an emergency, when no
notice is required), to check Tenant’s compliance with all applicable
governmental regulations regarding Hazardous Substances;     (v)   Comply with
minimum levels, standards or other performance standards or requirements which
may be set forth or established for certain Hazardous Substances (if minimum
standards or levels are applicable to Hazardous Substances present on the
Premises, such levels or standards shall be established by an on-site inspection
by the appropriate governmental authorities and shall be set forth in an
addendum to this Lease); and     (vi)   Comply with all applicable governmental
rules, regulations and requirements regarding the proper and lawful use, sale,
transportation, generation, treatment, and disposal of Hazardous Substances.

  (2)   If Tenant violates any provisions of this section, then any and all
costs incurred by Landlord and associated with Landlord’s monitoring of Tenant’s
compliance with this Section 8, including Landlord’s attorneys’ fees and costs,
shall be Additional Rent and shall be due and payable to Landlord immediately
upon demand by Landlord.

  b.   Cleanup Costs, Default and Indemnification.

  (1)   Tenant shall be fully and completely liable to Landlord for any and all
cleanup costs, and any and all other charges, fees, penalties (civil and
criminal) imposed by any governmental authority with respect to Tenant’s use,
disposal, transportation, generation and/or sale of Hazardous Substances, in or
about the Premises, Common Areas, or Building.     (2)   Tenant shall indemnify,
defend and save Landlord and Landlord’s lender, if any, harmless from any and
all of the costs, fees, penalties and charges assessed against or imposed upon
Landlord (as well as Landlord’s and Landlord’s lender’s attorneys’ fees and
costs) as a result of Tenant’s use, disposal, transportation, generation and/or
sale of Hazardous Substances.     (3)   Upon Tenant’s default under this
Section 8, in addition to the rights and remedies set forth elsewhere in this
Lease, Landlord shall be entitled to the following rights and remedies:



 



--------------------------------------------------------------------------------



 



  (i)   At Landlord’s option, to terminate this Lease immediately; and/or    
(ii)   To recover any and all damages associated with the default, including,
but not limited to cleanup costs and charges, civil and criminal penalties and
fees. loss of business and sales by Landlord and other tenants of the Buildings,
any and all damages and claims asserted by third parties and Landlord’s
attorneys’ fees and costs.

  c.   Disposal of Waste.

  (1)   Refuse Disposal. Tenant shall not keep any trash, garbage, waste or
other refuse on the Premises except in sanitary containers and shall regularly
and frequently remove same from the Premises. Tenant shall keep all
incinerators, containers or other equipment used for storage or disposal of such
materials in a clean and sanitary condition.     (2)   Sewage Disposal. Tenant
shall properly dispose of all sanitary sewage and shall not use the sewage
disposal system (a) for the disposal of anything except sanitary sewage or
(b) in excess of the lesser amount (i) reasonably contemplated by the uses
permitted under this Lease or (ii) permitted by any governmental entity. Tenant
shall keep the sewage disposal system free of all obstructions and in good
operating condition.     (3)   Disposal of Other Waste. Tenant shall properly
dispose of all other waste or other matter delivered to, stored upon, located
upon or within, used on, or removed from, the Premises in such a manner that it
does not, and will not, adversely affect the (a) health or safety of persons,
wherever located, whether on the Premises or elsewhere (b) condition, use or
enjoyment of the Premises or any other real or personal property, wherever
located, whether on the Premises or anywhere else, or (c) Premises or any of the
improvements thereto or thereon including buildings, foundations, pipes, utility
lines, landscaping or parking areas.

  d.   Disruptive Activities. Tenant shall not:

  (1)   Produce, or permit to be produced, any intense glare, light or heat
except within an enclosed or screened area and then only in such manner that the
glare, light or heat shall not, outside the Premises, be different from the
light or heat from other sources outside the Premises;     (2)   Create, or
permit to be created, any sound pressure level which will interfere with the
quiet enjoyment of any real property outside the Premises, or which will create
a nuisance or violate any governmental law, rule, regulation or requirement;    
(3)   Create, or permit to be created, any ground vibration that is discernible
outside the Premises;     (4)   Transmit, receive or permit to be transmitted or
received, any electromagnetic, microwave or other radiation which is harmful or
hazardous to any person or property in, or about the Project; or     (5)  
Create, or permit to be created, any noxious odor that is disruptive to the
business operations of any other tenant in the Project.

9.   SIGNAGE. All signage shall comply with rules and regulations set forth by
Landlord as may be modified from time to time. Tenant shall place no window
covering (e.g., shades, blinds, curtains, drapes, screens. or tinting
materials), stickers, signs, lettering, banners or advertising or display
material on or near exterior windows or doors if such materials are visible from
the exterior of the Premises, without Landlord’s prior

 



--------------------------------------------------------------------------------



 



    written consent. Similarly, Tenant may not install any alarm boxes, foil
protection tape or other security equipment on the Premises without Landlord’s
prior written consent. Any material violating this provision may be destroyed by
Landlord without compensation to Tenant. Allowed tenant signage is provided for
in Section 37, Tenant Signage, and Exhibit D, Signage Criteria.

10.   PERSONAL PROPERTY TAXES. Tenant shall pay before delinquency all taxes,
assessments, license fees and public charges levied, assessed or imposed upon
its business operations as well as upon all trade fixtures, leasehold
improvements, merchandise and other personal property in or about the Premises.
  11.   BUILDING PARKING GARAGE.

  a.   Grant of Non-Exclusive Right. Landlord grants to Tenant and Tenant’s
customers, suppliers, employees and invitees, a non-exclusive license to use no
less than 1.9 parking spaces per 1,000 rentable square feet of the Premises, or
such amount of parking stalls so that Tenant shall receive its proportionate
share based on the amount of rentable square feet that Tenant leases in the
Project. The estimated number of parking spaces is set forth in Section 1(i).
This number shall be phased in based on rentable square footage under lease
according to the phased Commencement Dates of Building One in Sections 1 and 3.
Landlord reserves the right at any time to grant similar non-exclusive use to
other tenants, to promulgate rules and regulations relating to the use of such
parking areas, including reasonable restrictions on parking by tenants and
employees, to designate specific spaces for the use of any tenant, to make
changes in the parking layout from time to time, and to establish reasonable
time limits on parking.     b.   Location and Designation. There shall exist
within the Project a garage and surface parking area (collectively the
“Garage”). Landlord shall issue to Tenant parking stickers, tags, or access
cards (collectively referred to herein as a “Parking Permit”) in a number equal
to the number of allocated parking spaces specified in Section 11 (a) above.
Each Parking Permit will authorize parking in the Garage for one (1) car,
twenty-four (24) hours a day, seven days a week subject to modification as
provided in this Section 11. Landlord may designate, subject to change from time
to time, certain areas within the Garage within which each car may be parked,
and Tenant shall observe such designations. Tenant shall observe all reasonable
rules and regulations promulgated by Landlord from time to time concerning the
use of the Garage and shall supply such additional information relating to
persons authorized to use the Garage as may be reasonably requested by Landlord
from time to time, including automobile license numbers related to each Parking
Permit. All such rules and regulations will apply fairly and equally to all
tenants.     c.   Operations. Landlord may maintain, at it’s sole discretion,
within the Garage or surface parking area, an area designated “visitor parking”
which may be made accessible on an exclusive basis to visitors, clients and
other invitees of Building tenants, including Tenant, on an hourly charge basis.
Upon the Commencement of this Lease, the Garage shall be open to the general
public during the hours of 7:00 a.m. through 7:00 p.m., Monday through Friday,
excluding Building holidays. Landlord shall provide an access system to the
enclosed portion of the Garage for use by Tenant during the periods the Garage
is not open to the general public. Hours during which the general public will
have access to the Garage shall be determined at Landlord’s sole discretion and
may be adjusted from time to time.     d.   Charges. The initial monthly charge
for the Parking Permits to be provided Tenant by Landlord shall be the amount
set forth in Section 1(i) of the Lease. Such rate shall be in effect upon the
Commencement Date of the Lease, subject to adjustment during each year of the
Lease term based upon comparable parking rates for similar buildings in the
Lower Queen Anne area (reflecting any applicable federal, state and local taxes
and levies), however, in no event shall the rate set forth in Section 1(i) be
increased for Tenant’s allocated Parking Permits during the initial twelve (12)
months of the Lease term and the rate during the second twelve (12) months of
the lease term shall not be increased more than 5% above the rate set forth in
Section 1(i). Landlord shall maintain a parking validation system for use by
tenant customers, clients and invitees. Tenant’s monthly parking charge for all
Parking Permits and the charges for all validated parking, if any, shall be

 



--------------------------------------------------------------------------------



 



      billed to Tenant and shall be due as Additional Rent within ten (10) days
after such billing. All hourly parking shall be priced comparably to the hourly
parking rates charged by similar office buildings located in the area
(reflecting any applicable federal, state and local taxes and levies).

  e.   HOV. Parking stalls required by the City of Seattle for Vanpool, carpool
and other high occupancy vehicle or transportation management programs
established under a required transportation management plan for the Buildings
will be allocated to each tenant based upon the proportionate share of Parking
Permits assigned that tenant for the Buildings, and any such HOV Parking Permits
shall be counted against Tenant’s total Permit allocation pursuant to
Section 11(a).

12.   UTILITIES/SERVICES.

  a.   Utilities/Services. Landlord shall cause public utilities to furnish
electricity, gas, water and sewer utilized in operating all normal facilities
serving the Premises; and to furnish Tenant during Tenant’s occupancy of the
Premises:

  (1)   Hot and cold water at those points of supply provided for general use of
Tenant in the Building; central heating and air conditioning in season and at
such temperatures and in such amounts as are reasonably considered by Landlord
to be standard for comparable buildings in the Lower Queen Anne area. Tenant
shall set operating hours for the Building, subject to the reasonable approval
of Landlord. For purposes of this Lease in determining the estimated amount in
Section 1(k), normal business hours for the Building, Common Areas and the
Garage of the Project are estimated to be 7:00 AM to 6:00 PM Monday through
Friday and 7:00 AM to 1:00 PM Saturdays, excluding holidays. Routine
maintenance, painting and electric lighting service for all public areas and
special service areas of the Building shall be provided as reasonably requested
by Tenant. During other than normal business hours for the Building such
services shall be provided upon request of Tenant, and if reasonably available,
Tenant shall bear the entire cost thereof as Additional Rent. Tenant shall have
access to the Premises twenty four (24) hours per day, seven (7) days per week,
including holidays and weekends, subject to Building security systems and
procedures.     (2)   Janitorial service on a five (5) day week basis in
accordance with the janitorial specifications attached hereto as Exhibit E
(which standards shall be subject to reasonable modification by Landlord from
time to time to reflect changes in the industry). If Tenant requires janitorial
service in excess of such established standards, and Landlord provides such
service, Tenant shall pay any additional cost attributable thereto as Additional
Rent.     (3)   Electrical facilities to provide sufficient capacity to serve
the electrical power needs of Landlord’s equipment servicing the Building and
including up to 3.0 watts per square foot of Tenant’s Premises for convenience
outlet loads and Tenant’s miscellaneous equipment loads. In the event Tenant
requires electrical service (e.g. the supply of power in a specific voltage or
amperage configuration) other than what is provided by the Building to serve
Tenant’s equipment, and should the installation of such equipment require
additional air conditioning capacity above that provided by the Building’s
standard system, then the cost of the installation and operation of the
additional electrical service and air conditioning equipment, if any, shall be
paid by Tenant.

      In the event Tenant desires any of the aforementioned services in amounts
in excess of those required to be provided by Landlord pursuant to the terms of
Section 12(a) above, Tenant shall pay Landlord as Additional Rent hereunder the
cost of providing such additional quantities.     b.   Interruption. Failure by
Landlord to any extent to furnish any service, or any cessation thereof, shall
not render Landlord liable in any respect for damages to either person or
property nor be construed as an eviction of Tenant, nor work an abatement of
rent, nor relieve Tenant from

 



--------------------------------------------------------------------------------



 



      fulfillment of any covenant or agreement hereof. Notwithstanding the
foregoing, however, if an interruption of services for causes within Landlord’s
reasonable control materially impairs Tenant’s ability to effectively use the
Premises and if such interruption continues for more than three (3) consecutive
days or ten (10) days out of twenty (20) day period, Tenant shall thereafter be
entitled to abate rent as to that portion of the Premises which cannot be used,
until the service is restored. Should any of the equipment or machinery utilized
in supplying the services described herein break down, or for any cause cease to
function properly, Landlord shall use reasonable diligence to repair same
promptly, but Tenant shall have no right to terminate this Lease, and shall have
no claim for rebate or abatement of rent or damages, on account of any
interruption in service occasioned thereby or resulting therefrom. If any
interruption of services resulting from causes within the reasonable control of
Landlord continues for thirty (30) consecutive days or more, Tenant may
terminate this Lease by written notice given to Landlord at any time prior to
the date on which the services are restored or the interference ceases to the
extent Tenant can reasonably use and occupy the Premises for its intended
purposes. With respect to an interruption of services which results from causes
outside the reasonable control of Landlord, if such interruption of services
continues for more than thirty (30) consecutive days, unless the interruption is
caused by Tenant, or by repairs or alterations requested by Tenant or necessary
because of acts or omissions of Tenant (or its agents or employees), the Base
Rent and Additional Rent shall equitably abate in proportion to the extent of
the interference with Tenant’s use of the Premises, commencing on the last day
of such thirty (30) day period until the services are restored or the
interference ceases to the extent Tenant can again reasonably use and occupy the
Premises for its intended purposes, and if such interruption of services
continues for more than one hundred eighty (180) consecutive days, Tenant may
terminate this Lease by written notice given to Landlord at any time prior to
the date on which the services are restored or the interference ceases to the
extent Tenant can again reasonably use and occupy the Premises for its intended
purposes.

13.   MAINTENANCE. Landlord shall maintain, in good condition, the structural
parts of the Premises, which shall include only the foundations, bearing and
exterior walls (excluding glass), subflooring and roof (excluding skylights),
the unexposed electrical, plumbing and sewerage systems, including those
portions of the systems lying outside the Premises, gutters and downspouts on
the Building and the heating, ventilating and air conditioning system servicing
the Premises; provided, however, the cost of all such maintenance shall be
considered “Expenses” for purposes of Section 4(c). Except as provided above,
Tenant shall maintain and repair the Premises in good condition, including,
without limitation, maintaining and repairing all walls, storefronts, floors,
ceilings, interior and exterior doors, exterior and interior windows and
fixtures and interior plumbing as well as damage caused by Tenant, its agents,
employees or invitees. Upon expiration or termination of this Lease, Tenant
shall surrender the Premises to Landlord in the same condition as existed at the
commencement of the term, except for reasonable wear and tear or damage caused
by fire or other casualty for which Landlord has received all funds necessary
for restoration of the Premises from insurance proceeds.   14.   ALTERATIONS.
Tenant shall not make any alterations to the Premises other than Tenant
Refurbishment and Tenant Improvement Work (both in accordance with Exhibit F),
or to the Project, including any changes to the existing landscaping, without
Landlord’s prior written consent, which shall not be unreasonably withheld,
delayed or conditioned for alterations not affecting structural elements or
materially altering Building systems. If Landlord gives its consent to such
alterations, Landlord may post notices in accordance with the laws of the state
in which the premises are located. Any alterations made shall remain on and be
surrendered with the Premises upon expiration or termination of this Lease,
except that Landlord may, on or before expiration of the term, elect to require
Tenant to remove any alterations which Tenant may have made to the Premises. At
the time Tenant submits plans for alterations to Landlord for Landlord’s
approval, Tenant may request that Landlord elect whether such alterations shall
be removed at the termination of this Lease, and if so requested, Landlord shall
make such election simultaneous with its approval of the alterations. If
Landlord elects to require removal of the alterations, then at its own cost
Tenant shall restore the Premises to the condition designated by Landlord in its
election, before the last day of the term or within 30 days after notice of its
election is given, whichever is later.

 



--------------------------------------------------------------------------------



 



    Should Landlord consent in writing to Tenant’s alteration of the Premises,
Tenant shall contract with a contractor reasonably approved by Landlord for the
construction of such alterations, shall secure all appropriate governmental
approvals and permits, and shall complete such alterations with due diligence in
compliance with plans and specifications reasonably approved by Landlord. All
work performed shall be done in workmanlike manner and with material (when not
specifically described in the plans and specifications) of the quality and
appearance customary in the trade for first-class construction of the type in
which the Premises are located. All such construction shall be performed in a
manner which will not interfere with the quiet enjoyment of other tenants of the
Project. Tenant shall pay all costs for such construction and shall keep the
Premises and the Project free and clear of all mechanics’ liens which may result
from construction by Tenant. If requested by Landlord, Tenant shall post a bond
or other security reasonably satisfactory to Landlord to protect against liens.
Tenant will pay directly or reimburse Landlord for any reasonable cost incurred
by Landlord in reviewing plans and/or monitoring construction.   15.   RELEASE
AND INDEMNITY.

  a.   Indemnity. Tenant shall indemnify, defend (using legal counsel reasonably
acceptable to Landlord) and save Landlord and its property manager harmless from
all claims, suits, losses, damages. tines. penalties, liabilities and expenses
(including Landlord’s personnel and overhead costs and attorneys fees and other
costs incurred in connection with claims, regardless of whether such claims
involve litigation, but excluding consequential damages such as lost profits)
resulting from any actual or alleged injury (including death) of any person or
from any actual or alleged loss of or damage to, any property to the extent
caused by (i) Tenant’s occupation, use or improvement of the Premises, or that
of its employees, agents or contractors, or (ii) any act or omission of Tenant
or any subtenant, licensee, assignee or concessionaire of Tenant, or of any
officer, agent, employee, guest or invitee of Tenant, or of any such entity in
or about the Premises. Tenant agrees that the foregoing indemnity specifically
covers actions brought by its own employees. This indemnity with respect to acts
or omissions during the term of this Lease shall survive termination or
expiration of this Lease. The foregoing indemnity is specifically and expressly
intended to, constitute a waiver of Tenant’s immunity under Washington’s
Industrial Insurance Act, RCW Title 51, to the extent necessary to provide
Landlord with a full and complete indemnity from claims made by Tenant and its
employees, to the extent provided herein. Tenant shall promptly notify Landlord
of casualties or accidents occurring in or about the Premises. LANDLORD AND
TENANT ACKNOWLEDGE THAT THE INDEMNIFICATION PROVISIONS OF SECTION 8.b AND THIS
SECTION 15 WERE SPECIFICALLY NEGOTIATED AND AGREED UPON BY THEM.     b.  
Landlord Indemnity. Except as otherwise provided in this Section 15 or Section
16, Landlord shall indemnify, defend (using legal counsel reasonably acceptable
to Tenant) and save Tenant harmless from all claims, suits, losses, fines,
penalties, liabilities and expenses (including Tenant’s personnel and overhead
costs and attorneys’ fees and other costs incurred in connection with claims,
regardless of whether such claims involve litigation, but excluding
consequential damages such as lost profits) resulting from any actual or alleged
injury (including death) of any person or from any actual or alleged loss of or
damage to, any property to the extent caused by the intentional misconduct or
negligence of Landlord or of any employee or agent of Landlord in the Common
Areas. Landlord agrees that the foregoing indemnity specifically covers actions
brought by its own employees. This indemnity with respect to actions or
omissions during the term of this Lease shall survive termination or expiration
of this Lease. The foregoing indemnity is specifically and expressly intended to
constitute a waiver of Landlord’s immunity under Washington’s Industrial
Insurance Act, RCW Title 51, to the extent necessary to provide Tenant with a
full and complete indemnity from claims made by Landlord and its employees to
the extent of their negligence. LANDLORD AND TENANT ACKNOWLEDGE THAT THE
INDEMNIFICATION PROVISIONS OF SECTION 15 WERE SPECIFICALLY NEGOTIATED AND AGREED
UPON BY THEM.     c.   Release. Tenant hereby fully and completely waives and
releases all claims against Landlord for any losses or other damages sustained
by Tenant or any person claiming through Tenant resulting

 



--------------------------------------------------------------------------------



 



      from any accident or occurrence in or upon the Premises, including but not
limited to: any defect in or failure of Project equipment; any failure to make
repairs; any defect, failure, surge in, or interruption of Project facilities or
services; any defect in or failure of Common Areas; broken glass; water leakage;
the collapse of any Building component; or any act, omission or negligence of
co-tenants, licensees or any other persons or occupants of the Building,
provided only that the release contained in this Section 15(c) shall not apply
to claims for actual damage to persons or property (excluding consequential
damages such as lost profits) resulting directly from Landlord’s breach of its
express obligations under this Lease which Landlord has not cured within a
reasonable time after receipt of written notice of such breach from Tenant or
any of Landlord’s negligent or willful misconduct.

  d.   Limitation on Indemnity. In compliance with RCW 4.24.115 as in effect on
the date of this Lease, all provisions of this Lease pursuant to which Landlord
or Tenant (the “Indemnitor”) agrees to indemnify the other (the “Indemnitee”)
against liability for damages arising out of bodily injury to Persons or damage
to property relative to the construction, alteration, repair, addition to,
subtraction from, improvement to, or maintenance of, any building, road, or
other structure, project, development, or improvement attached to real estate,
including the Premises, (i) shall not apply to damages caused by or resulting
from the sole negligence of the Indemnitee, its agents or employees, and (ii) to
the extent caused by or resulting from the concurrent negligence of (a) the
Indemnitee or the Indemnitee’s agents or employees, and (b) the Indemnitor or
the Indemnitor’s agents or employees, shall apply only to the extent of the
Indemnitor’s negligence; PROVIDED, HOWEVER, the limitations on indemnity set
forth in this Section shall automatically and without further act by either
Landlord or Tenant be deemed amended so as to remove any of the restrictions
contained in this Section no longer required by then applicable law.     e.  
Definitions. As used in any Section establishing indemnity or release of
Landlord, “Landlord” shall include Landlord, its partners, officers, agents,
employees and contractors, and “Tenant” shall include Tenant and any person or
entity claiming through Tenant.

16.   INSURANCE. Tenant, at its cost, shall maintain commercial general
liability and property damage insurance and products liability insurance with a
single combined liability limit of $2,000,000, insuring against all liability of
Tenant and its representatives, employees, invitees, and agents arising out of
or in connection with Tenant’s use or occupancy of the Premises. Landlord may,
from time to time, require modifications of the insurance coverages hereunder to
reflect insurance coverages commonly provided in similar projects in the area.
Commercial general liability insurance, products liability insurance and
property damage insurance shall insure performance by Tenant of the indemnity
provisions of Section 15. Landlord and its management contractor shall be named
as additional insured and the policy shall contain cross-liability endorsements.
On all its personal property, at its cost, Tenant shall maintain a policy of
standard fire and extended coverage insurance with vandalism and malicious
mischief endorsements and “all risk” coverage on all Tenant’s improvements and
alterations, including without limitation, the Tenant Improvement Work and all
items of Tenant responsibility described in Section 13 in or about the Premises,
to the extent of at least 90% of their full replacement value. The proceeds from
any such policy shall be used by Tenant for the replacement of personal property
and the restoration of Tenant’s improvements or alterations. All insurance
required to be provided by Tenant under this Lease: (a) shall be issued by
Insurance companies authorized to do business in the state in which the Premises
are located with a financial rating of at least an A IX status as rated in the
most recent edition of Best’s Insurance Reports; (b) shall be issued as a
primary policy; shall be on an occurrence basis; and (c) shall contain an
endorsement requiring at least 30 days prior written notice of cancellation to
Landlord and Landlord’s lender, before cancellation or change in coverage, scope
or amount of any policy. Tenant shall deliver a certificate or copy of such
policy together with evidence of payment of all current premiums to Landlord
within 30 days of execution of this Lease. If Tenant fails at any time to
maintain the insurance required by this Lease, and fails to cure such default
within five (5) business days of written notice from Landlord then, in addition
to all other remedies available under this Lease and applicable law, Landlord
may purchase such insurance on Tenant’s behalf and the cost of such insurance
shall be Additional Rent due within ten (10) days of written invoice from
Landlord to Tenant.

 



--------------------------------------------------------------------------------



 



    Landlord and Tenant release and relieve the other, and waive their entire
right of recovery for loss or damage to property located within or constituting
a part or all of the Building or the Project to the extent that the loss or
damage is covered by (a) the injured party’s insurance, or (b) the insurance the
injured party is required to carry under this Article 16, whichever is greater.
This waiver applies whether or not the loss is due to the negligent acts or
omissions of Landlord or Tenant, or their respective officers, directors.
employees, agents, contractors, or invitees. Each of Landlord and Tenant shall
have their respective property insurers endorse the applicable insurance
policies to reflect the foregoing waiver of claims. provided however, that the
endorsement shall not be required if the applicable policy of insurance permits
the named insured to waive rights of subrogation on a blanket basis, in which
case the blanket waiver shall be acceptable.   17.   DESTRUCTION. If during the
term, more than 10% of the Premises are destroyed from any cause, or rendered
inaccessible or unusable from any cause, Landlord may, in its sole discretion,
terminate this Lease as to the affected Building(s) by delivery of notice to
Tenant within 30 days of such event without compensation to Tenant. If in
Landlord’s estimation, the Premises cannot be restored within 120 days following
such destruction, the Landlord shall notify Tenant and Tenant may terminate this
Lease by delivery of notice to Landlord within 30 days of receipt of Landlord’s
notice. If neither Landlord nor Tenant terminates this Lease as provided above,
then Landlord shall commence to restore the Premises in compliance with then
existing laws and shall complete such restoration with due diligence. In such
event, this Lease shall remain in full force and effect, but there shall be an
abatement of Base Monthly Rent and Tenant’s Share of Expenses between the date
of destruction and the date of completion of restoration, based on the extent to
which destruction interferes with Tenant’s use of the Premises.   18.  
CONDEMNATION.

  a.   Taking. If all of the Premises are taken by Eminent Domain, this Lease
shall terminate as of the date Tenant is required to vacate the Premises and all
Base and Additional Rent shall be paid to that date. The term “Eminent Domain”
shall include the taking or damaging of property by, through or under any
governmental or statutory authority, and any purchase or acquisition in lieu
thereof, whether the damaging or taking is by government or any other person.
If, in the reasonable judgment of Landlord, a taking of any part of the Premises
by Eminent Domain renders the remainder thereof unusable for the business of
Tenant (or the cost of restoration of the Premises is not commercially
reasonable), the Lease may, at the option of either party, be terminated by
written notice given to the other party not more than thirty (30) days after
Landlord gives Tenant written notice of the taking, and such termination shall
be effective as of the date when Tenant is required to vacate the portion of the
Premises so taken. If this Lease is so terminated, all Base and Additional Rent
shall be paid to the date of termination. Whenever any portion of the Premises
is taken by Eminent Domain and this Lease is not terminated, Landlord shall at
its expense proceed with all reasonable dispatch to restore, to the extent of
available proceeds issued from the taking governmental authority and to the
extent it is reasonably prudent to do so, the remainder of the Premises to the
condition they were in immediately prior to such taking, and Tenant shall at its
expense proceed with all reasonable dispatch to restore its personal property
and all improvements made by it to the Premises to the same condition they were
in immediately prior to such taking. The Base and Additional Rent payable
hereunder shall be reduced from the date Tenant is required to partially vacate
the Premises in the same proportion that the Rentable Area taken bears to the
total Rentable Area of the Premises prior to taking.     b.   Award. Landlord
reserves all right to the entire damage award or payment for any taking by
Eminent Domain, and Tenant waives all claim whatsoever against Landlord for
damages for termination of its leasehold interest in the Premises or for
interference with its business. Tenant hereby grants and assigns to Landlord any
right Tenant may now have or hereafter acquire to such damages and agrees to
execute and deliver such further instruments of assignment as Landlord may from
time to time request. Tenant shall, however, have the right to claim from the
condemning authority and keep all compensation that may be recoverable by Tenant
on account of any loss incurred by Tenant in moving Tenant’s merchandise,
furniture, trade fixtures and equipment, provided, however, that Tenant may
claim and keep such damages only if they are

 



--------------------------------------------------------------------------------



 



      awarded separately in the eminent domain proceeding and not out of or as
part of Landlord’s damages.

19.   ASSIGNMENT OR SUBLEASE. Tenant shall not assign or encumber its interest
in this Lease or the Premises or sublease all or any part of the Premises or
allow any other person or entity (except Tenant’s authorized representatives,
employees, invitees, or guests) to occupy or use all or any part of the Premises
without first obtaining Landlord’s consent, which shall not be unreasonably
withheld, delayed or conditioned. In determining whether to consent to a
proposed assignment or subletting, Landlord may consider any commercially
reasonable basis for approving or disapproving the proposed subletting or
assignment, including without limitation any of the following: (i) whether the
clientele, personnel or foot traffic which will be generated by the business of
the proposed assignee or sublessee is consistent in Landlord’s reasonable
opinion with the businesses of other tenants of the Building or the Project,
(ii) whether the proposed assignee has a net worth and financial strength and
credit record reasonably satisfactory to Landlord, and (iii) whether the use of
the Premises by the proposed assignee or sublessee will violate or create any
potential violation of any laws or a breach or violation of any other lease or
agreement by which Landlord is bound. No assignment or sublease shall release
Tenant from the obligation to perform all obligations under this Lease unless
otherwise agreed in writing by Landlord. Any assignment, encumbrance or sublease
without Landlord’s written consent shall be voidable and at Landlord’s election,
shall constitute a default. If Tenant is a partnership, a withdrawal or change,
voluntary, involuntary or by operation of law of any partner, or the dissolution
of the partnership, shall be deemed a voluntary assignment. If Tenant consists
of more than one person, a purported assignment. voluntary or involuntary or by
operation of law from one person to the other shall be deemed a voluntary
assignment. If Tenant is a corporation, any dissolution, merger, consolidation
or other reorganization of Tenant, or sale or other transfer of a controlling
percentage of the capital stock of Tenant, or the sale of at least 25% of the
value of the assets of Tenant shall be deemed a voluntary assignment. The phrase
“controlling percentage” means ownership of and right to vote stock possessing
at least 25% of the total combined voting power of all classes of Tenant’s
capital stock issued, outstanding and entitled to vote for election of
directors. The two proceeding sentences shall not apply to corporations the
stock of which is traded through an exchange or over the counter. One half (1/2)
of any rent received by Tenant from its subtenants or assignees in excess of the
Rent payable by Tenant to Landlord under this Lease and of any sums to be paid
by an assignee to Tenant in which is attributable to the leasehold interest,
prepayment of rent or “buying down” rent (less the costs and expenses incurred
by Tenant in connection with any such sublease or assignment) shall be paid to
Landlord. If at the time of the proposed assignment or subletting, the Project
is more than 15% vacant, then Tenant shall not charge less on the proposed
assignment or subletting than 95% of the rents being charged by Landlord for
similar spaces in the Project. For purposes of this Section 19, the term
“similar spaces in the Project” shall mean similar as to (i) location of the
floors(s) within the Project, (ii) views, (iii) types of tenant improvements and
(iv) use. If Tenant requests Landlord to consent to a proposed assignment or
subletting. Tenant shall pay to Landlord, whether or not consent is ultimately
given, $100 or Landlord’s reasonable out of pocket attorney’s fees incurred in
connection with such request, whichever is greater.       Notwithstanding any
other provision of this Section 19, Tenant may sublet all or part of the
Premises to its parent corporation, if any; any subsidiary corporation of Tenant
or its parent corporation; or any corporation or other entity owned or
controlled by Tenant, its parent corporation of any subsidiary of Tenant (each
an “Affiliate”). Furthermore, Tenant may assign this Lease to any Affiliates, or
to any entity resulting from a merger or consolidation with Tenant, provided the
assignee’s financial condition (i.e., net worth and liquidity) is comparable to
that of Tenant immediately preceding the date of the assignment.       No
interest of Tenant in this Lease shall be assignable by involuntary assignment
through operation of law (including without limitation the transfer of this
Lease by testacy or intestacy). Each of the following acts shall be considered
an involuntary assignment: (a) if Tenant is or becomes bankrupt or insolvent,
makes an assignment for the benefit of creditors, or institutes proceedings
under the Bankruptcy Act in which Tenant is the bankrupt party; or if Tenant is
a partnership or consists of more than one person or entity, if any partner of
the partnership or other person or entity is or becomes bankrupt or insolvent,
or makes an assignment for the benefit of creditors; or (b) if a writ of
attachment or execution is levied on this Lease; or (c) if in any proceeding or
action to which Tenant is a party, a receiver is appointed with authority to
take

 



--------------------------------------------------------------------------------



 



    possession of the Premises. An involuntary assignment shall constitute a
default by Tenant and Landlord shall have the right to elect to terminate this
Lease, in which case this Lease shall not be treated as an asset of Tenant.

20.   TENANT DEFAULT.

  a.   Events of Default. The occurrence of any of the following shall
constitute a default by Tenant: (i) a failure to pay Rent, Additional Rent or
other charge when due, provided that Landlord shall not exercise any of its
rights under this Section 20(a)(i) until Landlord has given Tenant notice of
such default and a cure period of five (5) business days from receipt of such
notice, and Tenant has failed to pay such Rent, Additional Rent or other charge
within such cure period provided that, with respect to sums due other than Rent
and Additional Rent; (ii) abandonment and vacation of the Premises (failure to
occupy and operate the Premises for ten consecutive days while in monetary
default under this Lease shall be conclusively deemed an abandonment and
vacation); (iii) failure to perform any other provision of this Lease, provided
that Landlord shall not exercise any of its rights under this Section 20(a)(iii)
until Landlord has given Tenant notice of such default and a cure period of
thirty (30) days from receipt of such notice, and Tenant has failed to cure such
default within such cure period, provided further that if more than thirty
(30) days are required to complete such performance, the cure period shall not
be deemed to have run so long as Tenant commences to cure such default within
the thirty (30) day period and thereafter diligently pursues its completion; or
(iv) the making by Tenant of any general assignment or general arrangement for
the benefit of creditors or the filing by or against Tenant of a petition in
bankruptcy, including reorganization or arrangement, unless in the case of a
petition filed against Tenant and the same is dismissed within thirty (30) days,
or the appointment of a trustee or receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease. The notices required by this Section 20 are intended to satisfy any and
all notice requirements imposed by law on Landlord and are not in addition to
any such requirement.     b.   Landlord’s Remedies. Landlord shall have the
following remedies if Tenant is in default. (These remedies are not exclusive;
they are cumulative and in addition to any remedies now or later allowed by
law). Landlord may elect to terminate this Lease or to terminate Tenant’s right
to possession of the Premises at any time. If this Lease or Tenant’s right to
possession under this Lease shall at any time be terminated, Tenant hereby
covenants to immediately surrender and deliver Premises peaceably to Landlord.
No act by Landlord other than giving notice to Tenant shall terminate this
Lease. Acts of maintenance, efforts to relet the Premises, or the appointment of
a receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession. If
Landlord terminates the Lease, Landlord has the right to recover from Tenant:
(1) the worth of the unpaid Rent that had been earned at the time of termination
of Tenant’s right to possession; (2) the worth of the amount of the unpaid Rent
that would have been earned after the date of termination of Tenant’s right to
possession; (3) any other amount, including but not limited to, expenses
incurred to relet the Premises, court, attorney and collection costs, necessary
to compensate Landlord for all detriment caused by Tenant’s default, and (4) any
amount of Rent abated pursuant to Section 4(a) of the Lease. “The Worth,” as
used for Item (1) in this Paragraph 20 is to be computed by allowing interest at
the rate of 15 percent per annum. If the interest rate specified in this Lease
is higher than the rate permitted by law, the interest rate is hereby decreased
to the maximum legal interest rate permitted by law. “The Worth” as used for
Item (2) in this Paragraph 20 is to be computed by discounting the amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of
termination of Tenant’s right of possession. If Landlord does not terminate the
Lease but terminates Tenant’s right to possession, Landlord has the right to
recover from Tenant: (1) any unpaid rentals and other charges which have become
payable or which may thereafter become payable; (2) all reasonable costs and
expenses incurred in retaking possession of the Premises; (3) any other amount,
including but not limited to, expenses incurred to relet the Premises, court,
attorney and collection costs, necessary to compensate Landlord for all
detriment caused by Tenant’s default, and (4) any amount of Rent abated pursuant
to Section 4(a) of the Lease; less (5)

 



--------------------------------------------------------------------------------



 



      the net amount, if any, of rents collected during such period for the
Premises by Landlord from a third party tenant.

21.   LANDLORD DEFAULT. Landlord shall not be in default unless Landlord fails
to perform its obligations within thirty (30) days after notice by Tenant,
specifying wherein Landlord has failed to perform; provided, that if the nature
of Landlord’s obligation is such that more than thirty (30) days are required
for performance, Landlord shall not be in default if Landlord commences
performance within thirty (30) days of Tenant’s notice and thereafter diligently
completes performance within a reasonable time. Tenant’s rights under this Lease
shall be limited to actions for damages and/or specific performance, and no
default by Landlord shall entitle Tenant to withhold or offset rent, terminate
this Lease or to engage in self-help remedies, provided only as follows: If
Landlord is in default under this Lease, and such default materially adversely
affects Tenant’s ability to do business from the Premises, and Landlord fails to
cure such default within a commercially reasonable time for emergencies and
otherwise within thirty (30) days after written notice from Tenant (provided
that if such default cannot be cured with 30 days, then if Landlord fails to
commence to cure with 30 days and diligently pursue such cure to completion),
then Tenant shall, upon two (2) business days prior written notice to Landlord
of Tenant’s intent to cure the default, be entitled to cure the default and the
reasonable cost of cure shall be reimbursed by Landlord to Tenant with thirty
(30) days of invoice therefor. If Landlord fails to make such reimbursement,
then any issues relating to such default and cure shall, at either party’s
election, be resolved by a single-arbitrator before the American Arbitration
Association (the “AAA”) under the Arbitration Rules of the AAA modified as
follows: (i) the total time from date of demand for arbitration to final award
shall not exceed 25 days; (ii) the arbitrator shall be chosen by the AAA without
submittal of lists and subject to challenge only for good cause shown; (iii) all
notices may be by telephone or other electronic communication with later
confirmation in writing; (iv) the time, date, and place of the hearing shall be
set by the arbitrator in his or her sole discretion, provided that there be at
least 3 days prior notice of the hearing; (v) there shall be no post-hearing
briefs; (vi) there shall be no discovery except by order of the arbitrator; and
(vii) the arbitrator shall issue his or her award within 7 days after the close
of the hearing. The arbitration shall be held in the county in which the
Premises is located. The decision of the arbitrator shall be final and binding
on the parties and judgment on the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. The fees and expenses of the
arbitrator shall be paid half by Landlord and half by Tenant unless the
arbitrator decides otherwise in its discretion. The parties shall each hold
harmless and indemnify the arbitrator from any claims arising in connection with
the arbitration.   22.   ENTRY ON PREMISES. Landlord and its authorized
representatives shall have the right to enter the Premises at all reasonable
times, with reasonable notice given to Tenant except in the case of an
emergency, for any of the following purposes: (a) to determine whether the
Premises are in good condition and whether Tenant is complying with its
obligations under this Lease; (b) to do any necessary maintenance and to make
any restoration to the Premises or the Project that Landlord has the right or
obligation to perform; (c) to post “for sale” signs at any time during the term,
to post “for rent” or “for lease” signs during the last 90 days of the term, or
during any period while Tenant is in default; (d) to show the Premises to
prospective brokers, agents, buyers, tenants or persons interested in leasing or
purchasing the Premises, at any time during the term; or (e) to repair, maintain
or improve the Project and to erect scaffolding and protective barricades around
and about the Premises but not so as to prevent entry to the Premises and to do
any other act or thing necessary for the safety or preservation of the Premises
or the Project. Landlord shall not be liable in any manner for any
inconvenience, disturbance, loss of business, nuisance or other damage arising
out of Landlord’s entry onto the Premises as provided in this Section 22. Tenant
shall not be entitled to an abatement or reduction of Rent if Landlord exercises
any rights reserved in this Section 22. Landlord shall conduct his activities on
the Premises as provided herein in a commercially reasonable manner so as to
limit inconvenience, annoyance or disturbance to Tenant to the maximum extent
practicable and to execute confidentiality agreements relating to entering areas
Tenant keeps secure for intellectual property reasons. For each of these
purposes, Landlord shall at all times have and retain a key with which to unlock
all the doors in, upon and about the Premises, excluding Tenant’s vaults and
safes. Tenant shall not alter any lock or install a new or additional lock or
bolt on any door of the Premises without prior written consent of Landlord. If
Landlord gives its consent, Tenant shall furnish Landlord with a key for any
such lock.

 



--------------------------------------------------------------------------------



 



23.   SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any mortgagee or any beneficiary of a Deed of Trust with
a lien on the Project or any ground lessor with respect to the Project, this
Lease shall be subject and subordinate at all times to (a) all ground leases or
underlying leases which may now exist or hereafter be executed affecting the
Project, and (b) the title of any mortgage or deed of trust which may now exist
or hereafter be executed in any amount for which the Project, ground leases or
underlying leases, or Landlord’s interest or estate in any of said items is
specified as security. This subordination shall be self operative, provided that
so long as Tenant is not in default hereunder beyond the applicable Section 20
cure period, Tenant shall have continued enjoyment of the Premises free from any
disturbance or interruption by reason of any foreclosure of Lender’s deed of
trust or mortgage. In the event that any ground lease or underlying lease
terminates for any reason or any mortgage or Deed of Trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest to Landlord, at the option of such successor in interest.
Tenant covenants and agrees to execute and deliver, upon demand by Landlord and
in the form requested by Landlord any additional documents evidencing the
priority or subordination of this Lease with respect to any such ground lease or
underlying leases or the lien of any such mortgage or Deed of Trust, subject to
the non- disturbance provisions contained herein. If Tenant fails to deliver
such subordination document as required herein, then Tenant hereby irrevocably
appoints Landlord as attorney-in-fact of Tenant to execute, deliver and record
any such document in the name and on behalf of Tenant.       Tenant, within ten
days from notice from Landlord, shall execute and deliver to Landlord, in
recordable form, certificates stating that this Lease is not in default, is
unmodified and in full force and effect, or in full force and effect as
modified, and stating the modifications. This certificate should also state the
amount of current monthly Rent, the dates to which Rent has been paid in
advance, and the amount of any security deposit and prepaid Rent. Failure to
deliver this certificate to Landlord within ten days shall be conclusive upon
Tenant that this Lease is in full force and effect and has not been modified
except as may be represented by Landlord.   24.   NOTICE. Any notice, demand or
request required hereunder shall be given in writing to the party’s facsimile
number or address set forth in Section 1 hereof by any of the following means:
(a) personal service; (b) electronic communication, whether by telex, telegram
or facsimile; (c) overnight courier; or (d) registered or certified, first class
mail, return receipt requested. Such addresses may be changed by notice to the
other parties given in the same manner as above provided. Any notice, demand or
request sent pursuant to either subsection (a) or (b) hereof shall be deemed
received upon such personal service or upon dispatch by electronic means with
electronic confirmation of receipt. Any notice, demand or request sent pursuant
to subsection (c) hereof shall be deemed received on the business day
immediately following deposit with the overnight courier and, if sent pursuant
to subsection (d), shall be deemed received forty-eight (48) hours following
deposit in the U.S. mail.   25.   WAIVER. No delay or omission in the exercise
of any right or remedy by Landlord shall impair such right or remedy or be
construed as a waiver. No act or conduct of Landlord, including without
limitation, acceptance of the keys to the Premises, shall constitute an
acceptance of the surrender of the Premises by Tenant before the expiration of
the term. Only written notice from Landlord to Tenant shall constitute
acceptance of the surrender of the Premises and accomplish termination of the
Lease. Landlord’s consent to or approval of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by Tenant.
Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease. TENANT SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, WHERE TENANT HAS
RECEIVED A NOTICE TO CURE DEFAULT (WHETHER RENT OR NON-RENT), NO ACCEPTANCE BY
LANDLORD OF RENT SHALL BE DEEMED A WAIVER OF SUCH NOTICE, AND, INCLUDING BUT
WITHOUT LIMITATION, NO ACCEPTANCE BY LANDLORD OF PARTIAL RENT SHALL BE DEEMED TO
WAIVE OR CURE ANY RENT DEFAULT. LANDLORD MAY, IN ITS DISCRETION, AFTER RECEIPT
OF PARTIAL PAYMENT OF RENT, REFUND SAME AND CONTINUE ANY PENDING ACTION TO
COLLECT THE FULL AMOUNT DUE, OR MAY MODIFY ITS DEMAND TO THE UNPAID PORTION. IN
EITHER

 



--------------------------------------------------------------------------------



 



    EVENT THE DEFAULT SHALL BE DEEMED UNCURED UNTIL THE FULL AMOUNT IS PAID IN
GOOD FUNDS.

26.   SURRENDER OF PREMISES; HOLDING OVER. Upon expiration of the term, Tenant
shall surrender to Landlord the Premises and all Tenant improvements and
alterations in good condition, except for ordinary wear and tear and alterations
Tenant has the right or is obligated to remove under the provisions of
Section 14 herein. Tenant shall remove all personal property including, without
limitation, all data and phone wires and other improvements which Landlord has
required Tenant to remove pursuant to Section 14 or Exhibit F of this Lease.
Landlord can elect to retain or dispose of in any manner Tenant’s personal
property not removed from the Premises by Tenant prior to the expiration of the
term. Tenant waives all claims against Landlord for any damage to Tenant
resulting from Landlord’s retention or disposition of Tenant’s personal
property. Tenant shall be liable to Landlord for Landlord’s cost for storage,
removal or disposal of Tenant’s personal property.       If Tenant, with
Landlord’s consent, remains in possession of the Premises after expiration or
termination of the term, or after the date in any notice given by Landlord to
Tenant terminating this Lease, such possession by Tenant shall be deemed to be a
month-to-month tenancy terminable as provided under Washington law, by either
party. All provisions of this Lease, except those pertaining to term and Rent,
shall apply to the month-to-month tenancy. During any holdover term, Tenant
shall pay Base Monthly Rent in an amount equal to 150% of Base Monthly Rent for
the last full calendar month during the regular term plus 100% of Tenant’s share
of Expenses pursuant to Section 4(c)(3).   27.   LIMITATION OF LANDLORD’S
LIABILITY. In consideration of the benefits accruing hereunder. Tenant agrees
that, in the event of any actual or alleged failure, breach or default of this
Lease by Landlord. Landlord’s liability under this Lease shall be limited to,
and Tenant shall look only to Landlord’s interest in the Project and the rents
and proceeds thereof.   28.   MISCELLANEOUS PROVISIONS.

  a.   Time of Essence. Time is of the essence of each provision of this Lease.
    b.   Authority. If Tenant is a corporation, Tenant will deliver to Landlord,
contemporaneously with this Lease, an authorizing resolution by Tenant’s Board
of Directors, authorizing the person(s) executing this Lease to do so, or other
evidence of such person(s) authority as is reasonably satisfactory to Landlord.
    c.   Successors. This Lease shall be binding on and inure to the benefit of
the parties and their successors, except as provided in Section 19 herein.    
d.   Landlord’s Consent. Except as otherwise specifically provided herein, any
consent required by Landlord under this Lease must be granted in writing and may
be withheld by Landlord in its sole and absolute discretion unless otherwise
provided herein.     e.   Commissions. Each party represents that it has not had
dealings with any real estate broker, finder or other person with respect to
this Lease in any manner, except for the broker identified in Section 1(p), who
shall be compensated by the party identified in Section 1(p). Landlord and
Tenant recognize that it is possible that they may hereafter make additional
agreements regarding further extension or renewal of this Lease or a new lease
or leases for all or one or more parts of the Premises or other space in the
Project for a term or terms commencing after the Commencement Date of this
Lease. Landlord and Tenant recognize that it is also possible that they may
hereafter modify this Lease to add additional space or to substitute space as
part of the Premises. If any such additional agreements, new leases or
modifications to this Lease are made, unless otherwise agreed in writing by
Landlord, Landlord shall not have any obligation to pay any compensation to any
real estate broker or to any other third person engaged by Tenant to render

 



--------------------------------------------------------------------------------



 



      services to Tenant in connection with negotiating such matters, regardless
of whether under the circumstances such person is or is not regarded by the law
as an agent of Landlord.

  f.   Other Charges. If either party commences any litigation against the other
party or files an appeal of a decision arising out of or in connection with the
Lease, the prevailing party shall be entitled to recover from the other party
reasonable attorney’s fees and costs of suit. If Landlord employs a collection
agency to recover delinquent charges, Tenant agrees to pay all collection agency
and attorneys’ fees charged to Landlord in addition to Rent, late charges,
interest and other sums payable under this Lease. Tenant shall pay a charge of
$75 to Landlord for preparation of a demand for delinquent Rent.     g.   Force
Majeure. Neither party shall be deemed in default hereof nor liable for damages
arising from its failure to perform its duties or obligations hereunder if such
is due to causes beyond its reasonable control, including, but not limited to,
acts of God, acts of civil or military authorities, fires, floods, windstorms,
earthquakes, strikes or labor disturbances, civil commotion, delays in
transportation, governmental delays or war, provided nothing in this
subparagraph shall limit or otherwise modify or waive Tenant’s obligation to pay
Base Rent and Additional Rent as and when due pursuant to the terms of this
Lease, or Landlord’s obligation to timely make any payments which Landlord is
required to make to Tenant pursuant to this Lease.     h.   Rules and
Regulations. Tenant shall faithfully observe and comply with such commercially
reasonable, non-discriminatory “Rules and Regulations” as Landlord may from time
to time adopt by written notice. Landlord shall not be responsible to Tenant for
the violation or non-performance by any other tenant or occupant of the
buildings or Project of said tenant or occupant’s lease or of any of said Rules
and Regulations.     i.   Landlord’s Successors. In the event of a sale or
conveyance by Landlord of the Project, the same shall operate to release
Landlord from any liability under this Lease from and after the date of the sale
or conveyance, and in such event Landlord’s successor in interest shall be
solely responsible for all obligations of Landlord under this Lease.     j.  
Interpretation. This Lease shall be construed and interpreted in accordance with
the laws of the state in which the Premises are located. This Lease constitutes
the entire agreement between the parties with respect to the Premises and the
Project, except for such guarantees or modifications as may be executed in
writing by the parties from time to time. When required by the context of this
Lease, the singular shall include the plural, and the masculine shall include
the feminine and/or neuter. “Party” shall mean Landlord or Tenant. If more than
one person or entity constitutes Landlord or Tenant, the obligations imposed
upon that party shall be joint and several. The enforceability, invalidity or
illegality of any provision shall not render the other provisions unenforceable,
invalid or illegal.     k.   Clean Air Act. Tenant acknowledges that Landlord
has not made any portion of the Premises accessible for smoking in compliance
with WAC 296-62-12000. If Tenant wishes to make any portion of the Premises
accessible for smoking, Tenant shall make all improvements necessary to comply
with all applicable governmental rules and regulations. Tenant acknowledges that
the indemnity contained in Section 15 of the Lease includes, but is not limited
to claims based on the presence of tobacco smoke as a result of the activities
of Tenant, its employees, agents, or guests.

29.   OPTION TO EXTEND. So long as Tenant is not in material default under the
terms of the Lease, Tenant shall have the right to extend the term of the Lease
for two (2) additional terms of five (5) years each (the “Extension Terms”).
Tenant agrees to notify Landlord in writing of Tenant’s intent to renew not more
than twenty-four (24) and not less than eighteen (18) months prior to the Lease
Termination Date (or if during the first such Extension Term, the termination of
the then current lease term). The rental rate during the Extension Terms shall
be equal to the then Fair Market Rental Rate (adjusted for lease concessions)
for comparable space located in Lower Queen Anne, Seattle, Washington.

 



--------------------------------------------------------------------------------



 



    Within thirty (30) days following Tenant’s notice to Landlord of Tenant’s
desire to extend the Lease, Landlord shall notify Tenant of the proposed
Extended Term Base Rent, which shall be equal to the then Fair Market Rental
Rate of the Premises. Fair Market Rental Rate shall be defined as the annual
Base Rent (projected in reference to the date of the commencement of the payment
of annual rental to which it applies) which Tenant would expect to pay and
Landlord would expect to receive under leases of space of comparable size and
quality to the Premises and as provided for in and on terms and conditions
comparable to, this Lease covering premises similar to the Premises. Tenant
shall have thirty (30) days following receipt of Landlord’s notice of the
proposed Extended Term Base Rent, in which to accept such determination; or to
agree with Landlord on a stipulated Fair Market Rental Rate.       If Tenant
notifies Landlord, within the aforesaid thirty (30) day period, that Tenant
disputes the Prevailing Market Rate quoted by Landlord, the parties shall,
during the following thirty (30) days, negotiate in good faith to determine the
Extended Term Base Rent. If within said thirty-day period the parties are unable
to agree on the Extended Term Base Rent, then within ten (10) days thereafter,
each party shall select a qualified appraiser experienced in appraising
commercial rental properties in the vicinity of The Premises, who shall submit
appraisals for the Premises within thirty (30) days of their appointment. If the
difference between the appraisals is five percent (5%) or less, the Prevailing
Market Rate shall be determined to be the average of the two appraisals. If the
difference is greater than five percent (5%), then the two appraisers shall
select a third qualified appraiser who shall submit an appraisal within the
thirty (30) days following the submission of the first appraisals. The
Prevailing Market Rate shall then be the average of the two (2) closest
appraisals. The fees of each appraiser shall be paid by the party appointing the
appraiser and the fees of the third appraiser, if any, shall be shared equally
by the parties.       The option shall be void if, at the time of exercise of
such option, Tenant is not in possession of the Premises or is in default under
this Lease or if Tenant fails to deliver the requisite notice thereof within the
time period specified above. The option granted herein shall not be severed from
this Lease, separately sold, assigned, or transferred.   30.   RENT ABATEMENT.
Intentionally Deleted.   31.   TENANT IMPROVEMENT ALLOWANCE.

  a.   Existing Premises. Provided Tenant is not in default pursuant to Section
20(a) of this Lease, Landlord shall provide Tenant with a Tenant Refurbishment
Allowance, as of August 1, 2012, of up to Fifteen Dollars ($15.00) per Rentable
Square Foot of the Existing Premises, except for the 351 Washington Financial
space and any Reduction Space eliminated pursuant to the Reduction Option (as
defined in Section 44) for Tenant Refurbishment (as defined in Exhibit F, the
Tenant Work Letter) during the Lease term. The Tenant Refurbishment Allowance
may be used only for actual out-of-pocket costs and Washington state sales tax
for the Tenant Refurbishment. All Tenant Refurbishment is to be performed in
accordance with Exhibit F, the Tenant Work Letter. In order to collect the
Tenant Refurbishment Allowance, Tenant must inform Landlord by August 31 of each
year up to August 31, 2016, of the estimated drawdown amount for the following
calendar year so that Landlord may budget for such drawdown expenditure. Any
unused portion of the requested Tenant Refurbishment Allowance may be carried
over from year to year or applied to the Excess Costs (defined below), but shall
only be available to Tenant until December 31, 2017, at which time remaining
sums, if any, not used by Tenant shall revert back to Landlord. Tenant is
responsible for payment of any sums due for the Tenant Refurbishment or Excess
Costs in excess of the Tenant Refurbishment Allowance.     b.   Clear Channel
Premises and 351 Washington Financial Space. Landlord shall provide Tenant with
an allowance of up to Fifteen Dollars ($15.00) per Rentable Square Foot of the
Clear Channel Premises (except for the 351 Office, 351 Storage and 351 IDF
spaces) (the “Clear Channel Improvement Allowance”), an allowance of up to Forty
Dollars ($40.00) per Rentable Square Foot for the 351 Office, 351 Storage and
351 IDF spaces (the “351 Office/Storage/IDF Improvement Allowance”), and an
allowance of up to Forty Dollars ($40.00) per Rentable Square Foot for the 351
Washington Financial Space (the “351 Washington Financial Improvement

 



--------------------------------------------------------------------------------



 



      Allowance”, collectively the Clear Channel Improvement Allowance, the 351
Office/Storage/IDF Improvement Allowance and the 351 Washington Financial
Improvement Allowance are the “Tenant Improvement Allowance”). The Tenant
Improvement Allowance may be used only for actual out-of-pocket costs and
Washington state sales for the Tenant Improvement Work (as defined in Exhibit F,
the Tenant Work Letter). The administration of the Tenant Improvement Allowance
is set forth in Exhibit F hereto. Any sums due for Tenant Improvement Work in
excess of the Tenant Improvement Allowance (herein, the “Excess Costs”). Tenant
shall be responsible for payment of the Excess Costs; provided however, Tenant
may use the Tenant Refurbishment Allowance for reimbursement of the Excess Costs
pursuant to Section 31(a) of the Lease. Any portion of the Tenant Improvement
Allowance that remains unused by Tenant upon completion of the Tenant
Improvement Work shall become part of the Tenant Refurbishment Allowance, and
administered in accordance with Section 31(a) of the Lease.

    A table depicting the Tenant Refurbishment Allowance and Tenant Improvement
Allowance for each portion of the Premises is attached hereto as Exhibit J.  
32.   ARCHITECTURAL AND ENGINEERING SERVICES. Intentionally Deleted.   33.  
Intentionally Deleted.   34.   EXPANSION OPTION. Intentionally Deleted.   35.  
RIGHT TO TERMINATE AS TO BUILDING TWO. Intentionally Deleted.   36.   EARLY
POSSESSION. Intentionally Deleted.   37.   TENANT SIGNAGE. Tenant shall have the
right, at Tenant’s expense, to install dominant building signage on Buildings
One, Two and Three as long as it leases in excess of fifty percent (50%) of the
rentable area of each. Tenant’s signage shall be subject to all governmental
codes and Landlord’s prior written approval, which approval will not be
unreasonably withheld, delayed or conditioned for signage consistent with the
Landlord’s architectural principles for the Project. Landlord shall have the
right to withhold its approval of any sign(s) which in its reasonable judgment
are not harmonious with the design standard of the Buildings. Landlord
acknowledges that Tenant’s current signage on Building Two complies with the
terms and conditions of this Lease. A signage exhibit, providing more detail to
size and location, is further detailed in Exhibit D. Tenant shall have the
following signage opportunities:

  a.   Install one entry sign on the marquee above the main buillding entry on
the north side of Building One and on the south side of Buildings Two and Three.
    b.   Install two exclusive, back-lighted, pin-mounted signs on the top
parapet of each Building One, Two and Three; one sign per wall, on the South,
West or East elevations (i.e. 2 of those three walls).     c.   Install identity
graphics on the exterior walls of the Building One, Two and Three garage
elevator lobbies.

38.   FIBER OPTICS. Tenant shall have the right to install satellite dishes,
fiber optics and related equipment for Tenants sole use at Tenant’s sole cost,
expense and liability, subject to Landlord’s approval of the location and method
of installation, which shall not be unreasonably withheld or delayed for
installations that do not interfere with other electronic installations on the
Buildings. Tenant’s rights pursuant to this Section shall include the right to
make reasonable replacements, upgrades and additions subject to the terms of
this Section.

 



--------------------------------------------------------------------------------



 



39.   USE OF THE ROOF FOR BUSINESS PURPOSES. Tenant shall have the right to
enter on the roof of the Buildings from time to time, in accordance with the
provisions of this Section and with the prior approval of Landlord, for the
purpose of installing and maintaining, at Tenant’s sole cost and expense,
equipment in connection with Tenant’s use of the Premises (the “Tenant’s
Equipment”) at locations designated by Landlord. Tenant shall submit drawings,
specifications, and installation data for Tenant’s Equipment to Landlord for its
approval prior to installation.       Installation of Tenant’s Equipment shall
be accomplished under the direct supervision of Landlord and in accordance with
reasonable rules and regulations prescribed by Landlord. Tenant’s Equipment
shall be grounded in accordance with Underwriters Laboratories, Inc.
requirements.       Tenant shall make no penetration of the Buildings’ roofs
during installation or removal of Tenant’s Equipment without the prior written
consent of Landlord. Tenant shall be responsible for the cost of repairing all
damages to Landlord’s property caused by the installation, operation, repair, or
removal of Tenant’s Equipment, except to the extent caused by Landlord, its
contractors, or employees. Furthermore, in the event Landlord determines that
any of the Building’s roofs must be repaired or resealed as a direct or indirect
result of the installation, maintenance, repair, or removal of Tenant’s
Equipment, except to the extent caused by Landlord, its contractors, or
employees, all such repairing and/or resealing shall be performed by Landlord’s
designated contractor at Tenant’s sole cost and expense.       Upon termination
of this Lease, Tenant, at its sole cost, shall remove Tenant’s Equipment from
the roofs of the Buildings, subject to the provisions of this Section. Removal
of Tenant’s Equipment shall be done in a manner satisfactory to Landlord.      
If access to the Buildings’ roofs is required by Tenant at times other than
normal business hours, Landlord reserves the right to charge Tenant any actual
costs incurred by Landlord for overtime wages to Landlord’s employees or
contractors.       Tenant shall obtain and maintain all necessary FCC licenses,
if any, and all other governmental approvals. licenses, and permits required to
operate Tenant’s Equipment, which operation shall not interfere with the quiet
enjoyment of the tenants within the Buildings.       Tenant agrees that Landlord
hereafter shall have the right to install and to grant others the right to
install transmitting equipment, satellite dishes, antennae, and similar
equipment on the roof of the Buildings, so long as neither the installation nor
operation of such equipment interferes with the operation of Tenant’s Equipment.
      Tenant agrees that transmissions from Tenant’s Equipment shall not cause
interference with transmissions of other persons currently operating
communications equipment in the Business Community. Upon written notification
from Landlord of such interference, Tenant shall immediately stop operation of
Tenant’s Equipment and not resume operation until such interference is cured.
Any future agreement granting another tenant of the Buildings or any other
person the right to make rooftop installations shall contain a covenant by such
other tenant or person that its installation and operation of rooftop equipment
will not interfere with the operation of Tenant’s Equipment, and that if such
interference occurs, such other tenant or other user shall cease installation or
operation of its equipment until such interference is cured.   40.  
INTENTIONALLY DELETED.   41.   TENANT PARKING. Notwithstanding the provisions of
Section 11(a) designating parking as non-exclusive, four (4) parking spaces
located under the footprint of Building Two and five (5) parking spaces located
under the footprint of Building Three, all reasonably close to the respective
Building’s elevator, may be reserved by Tenant to be designated as Tenant spaces
and shall be counted against the parking stalls allocated to Tenant pursuant to
Section 11(a). Tenant shall have the right to use the surface parking area south
of Building One, and such spaces shall be counted against the parking stalls
allocated to Tenant pursuant to Section 11(a).

 



--------------------------------------------------------------------------------



 



42.   EMERGENCY POWER GENERATOR. The Premises includes an electrical generator
pad located at the exterior of Building Three west of the loading dock area (the
“Generator Pad”). Tenant may install on the Generator Pad a backup generator and
fuel tank (collectively the “Generator”), the make, model and design of which
shall be subject to Landlord’s prior approval, which approval will not be
unreasonably withheld, delayed or conditioned. Operation of the Generator shall
not interfere with other tenants (whether due to vibration, noise, fumes, or
otherwise). The Generator shall be used only for periodic testing and in the
event Tenant’s primary electrical service is interrupted for any reason. All
testing shall take place at times reasonably selected to minimize interference
with other tenants. The Generator shall be used only for backup power, and may
not be used as a primary power source, nor may it be used by any occupant of any
other premises. The Generator Pad and the Generator shall be subject to all
terms and conditions of this Lease, including but not limited to Sections 8, 15,
and 16, provided only that the square footage of the Generator Pad shall not be
utilized in calculating the Premises Rentable Area for the purpose of
calculating Base Rent or allocating Expenses. Upon expiration or earlier
termination of this Lease, Tenant shall remove all improvements and equipment
from the Generator Pad and shall restore same to a clean, paved condition, and
shall provide such studies or other information as is necessary to demonstrate
to Landlord’s reasonable satisfaction that there has been no environmental
contamination on the Generator Pad as a result of the storage and operation of
the generator and fuel tank thereon.   43.   SPACE POCKET. Landlord and Tenant
acknowledge that Tenant subleases 76,984 rentable square feet in Building Three
to Cell Therapeutics, Inc. (“CTI”) (the “CTI Space”), under that certain
Sublease Agreement, dated March 30, 2001, between Tenant and CTI (as amended,
the “CTI Sublease”), which terminates on July 31, 2012. If CTI vacates the CTI
Space, either prior to or after termination of the CTI Sublease, and Tenant
elects to occupy all of the third and fourth floors in the CTI Space, then,
notwithstanding anything to the contrary in this Lease, Tenant will be eligible
to space pocket up to fifty (50) percent of the third and fourth floors (the
“Space Pocket”) upon the following terms:       (i) the Space Pocket may be
furnished and improved by Tenant, but shall not be occupied by Tenant’s
employees, agents, assigns, subtenants, or subcontractors. In the event Tenant
does occupy any portion of the Space Pocket, such portion shall be immediately
removed from the Space Pocket;       (ii) Tenant shall not be liable for the
payment of Base Monthly Rent or Tenant’s Share of Expenses for the Space Pocket
until the earlier of (a) the date Tenant occupies the Space Pocket or (b) twelve
(12) months after CTI vacates the CTI Space;       (iii) Tenant covenants and
agrees to notify Landlord immediately at such time as Tenant occupies the Space
Pocket; and       (iv) once square footage is removed from the Space Pocket for
any reason, it shall not be able to be included in the Space Pocket again.      
As used herein, “occupancy” means any use of the floor by Tenant for other than
the installation of furniture, fixtures and equipment; “occupancy” shall include
use of the floor for storage or any other business use.       It is understood
by both Landlord and Tenant that Tenant may not locate all its employees in a
specific contiguous area of the CTI Space and therefore it may be difficult for
each party to ascertain the exact amount of space Tenant is actually using, and
thus makes it difficult for .both parties to agree on the Base Monthly Rent and
Tenant’s Share of Expenses. Therefore, if Tenant and Landlord cannot agree as to
the amount of space Tenant is actually using, both Tenant and Landlord shall
agree that each employee Tenant locates in the CTI Space (where the CTI Space is
such employee’s primary office location) shall constitute usage of 250 rentable
square feet (RSF). As an example, if Tenant locates 75 employees in the CTI
Space, Tenant shall agree that it is using 18,750 RSF (250 RSF X 75 employees)
and thus, Tenant shall be responsible for Base Monthly Rent and Tenant’s Share
of Expenses based upon 18,750 RSF of the floor being deemed occupied.

 



--------------------------------------------------------------------------------



 



44.   CTI REDUCTION SPACE OPTION. So long as Tenant is not in default under the
terms of this Lease, Tenant shall have a one time right (the “Reduction Option”)
to terminate the Lease as to the CTI Space. The Reduction Option Date (defined
below) shall not be prior to August 1, 2011 or later than August 1, 2016. Tenant
shall not have a right to exercise the Reduction Option during the term of the
CTI Sublease, unless there is a monetary default by CTI under the CTI Sublease,
beyond applicable notice and cure periods, and Tenant has exercised its remedies
under the CTI Sublease. Notwithstanding the foregoing, Landlord shall waive the
requirement that Tenant exercise its remedies under the CTI Sublease if
Landlord, in its reasonable judgment, determines that there is a reasonable
concern, using generally accepted solvency tests applicable to entities such as
CTI, about CTI’s viability or ability to fulfill any of its material obligations
under the CTI Sublease.       In order to exercise its Reduction Option, Tenant
shall provide Landlord with at least 12 months’ prior written notice (the
“Notice”) indicating its intention to exercise the option and the date which
such elimination will take effect (the “Reduction Option Date”). The Notice
shall identify which portion(s) of the CTI Space Tenant intends to eliminate
from the Premises (the “Reduction Space”); provided, however, that Tenant may
only eliminate (a) the entirety of the third floor, and/or (b) the entirety of
the fourth floor, and/or (c) either the entirety or a portion of the first floor
of the CTI Space only if Tenant occupies such portion for its own use. Should
Tenant elect to eliminate a portion of the first floor CTI Space in accordance
with this Section 44, the exact amount and location of such eliminated space
shall be mutually acceptable to Landlord and Tenant.       If Tenant exercises
its Reduction Option, Tenant shall pay to Landlord, six (6) months prior to the
Reduction Option Date, the unamortized costs (based upon a twelve (12) year
amortization period and an interest rate of eight percent (8%) per annum)
including, but not limited to, the original tenant improvement allowance
relating to that certain Amended and Restated Office Lease Agreement dated
April 3, 2000, and the Tenant Refurbishment Allowance and real estate
commissions in connection with this Second Amended and Restated Lease (the
“Unamortized Costs”) paid by Landlord and attributable to the Reduction Space.
If Tenant exercises its Reduction Option, it shall be obligated to perform all
obligations under the Lease and pay all amounts due under the Lease through the
Reduction Option Date. If Tenant has vacated the Reduction Space and Landlord
enters into a lease with a third party for all or a portion of the Reduction
Space prior to the Reduction Option Date, Tenant’s obligations with respect to
such space shall be reduced by the amount of base monthly rent and additional
rent actually paid to Landlord by the third party tenant net of Landlord’s
amortization (over the term of the new lease) of costs actually incurred by
Landlord in obtaining the new lease, including but not limited to new tenant
improvements, commission, and space planning through the Reduction Option Date.
On the Reduction Option Date the Lease shall terminate with respect to the
Reduction Space, and the relevant terms of the Lease (e.g. Base Monthly Rent,
Tenant’s Share of Expenses, Parking, Signage, to the extent applicable) shall be
adjusted to reflect the elimination of the Reduction Space from the Lease.      
Tenant shall not exercise its Reduction Option to relocate the business it
conducts in the Reduction Space to space in any other building in the
Seattle-Bellevue Metropolitan area prior to the end of the initial Lease term,
other than (i) the building known as 333 Elliott, or (ii) a small satellite
office of less than 5,000 rentable square feet located outside of the Seattle
city limits.

 



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                      Landlord:   CLPF—ELLIOTT WEST, L.P.,         a Delaware
limited partnership    
 
                            By:   CLPF—Elliott West GP, LLC,                 a
Delaware limited liability company,                 its General Partner    
 
                                /s/ Michael J. Duffy                      
 
          By:   Michael J. Duffy    
 
          Its:   Authorized Signatory    

              Tenant:   F5 NETWORKS, INC.    
 
                /s/ John E. Rodriguez              
 
  By:   John E. Rodriguez    
 
  Its:   Sr. VP and Chief Accounting Officer    

 



--------------------------------------------------------------------------------



 



     
STATE OF
  ) 
COUNTY OF
  ) 

     I certify that I know or have satisfactory evidence that JOHN RODRIGUEZ is
the person who appeared before me, and said persons acknowledged that they
signed this instrument, on oath stated that they were authorized to execute the
instrument and acknowledged it as the SVP and CAO on behalf of F5 Networks to be
the free and voluntary act of such party for the uses and purposes mentioned in
the instrument.
     GIVEN under my hand and notarial seal this 25th day of March, 2010.

                  /s/ Sandra G. Gilbert       Signature             
Sandra G. Gilbert
Name
Notary Public, in and for the State of WA,
residing at Snohomish.
            My commission expires: 5-7-2010


[SEAL]
   

     
STATE OF
  ) 
COUNTY OF
  ) 

     I certify that I know or have satisfactory evidence that MICHAEL J. DUFFY
is the person who appeared before me, and said persons acknowledged that they
signed this instrument, on oath stated that they were authorized to execute the
instrument and acknowledged it as the Authorized Signatory on behalf of
CLPF-Elliott West to be the free and voluntary act of such party for the uses
and purposes mentioned in the instrument.
     GIVEN under my hand and notarial seal this 5th day of April, 2010.

                  /s/ Sara J. Ruby       Signature             
Sara J Ruby
Name
Notary Public, in and for the State of CO,
residing at Castlerock.
            My commission expires: 7-17-2011


[SEAL]
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
THE PREMISES
Page 1 of 13
(MAP) [v55492v5549201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 2 of 13
(MAP) [v55492v5549202.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 3 of 13
(MAP) [v55492v5549203.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 4 of 13
(MAP) [v55492v5549204.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 5 of 13
(MAP) [v55492v5549205.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 6 of 13
(MAP) [v55492v5549206.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 7 of 13
(MAP) [v55492v5549207.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 8 of 13
(MAP) [v55492v5549208.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 9 of 13
(MAP) [v55492v5549209.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 10 of 13
(MAP) [v55492v5549210.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 11 of 13
(MAP) [v55492v5549211.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 12 of 13
(MAP) [v55492v5549212.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE PREMISES
Page 13 of 13
(MAP) [v55492v5549213.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
THE PROJECT
Tenant’s Buildings and The Project
(MAP) [v55492v5549214.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(continued)
LEGAL DESCRIPTION OF THE PROJECT
PARCEL A:
Lots 1 and 2, Block 156, Supplemental Plat of Seattle Tidelands, in King County,
Washington, as shown on the official maps on file in the Office of the
Commissioner of Public Lands at Olympia, Washington; except that portion thereof
lying within the railroad right of way.
PARCEL B:
Lots 3, 4, 5 and 6, Block 156, and Lots 1 and 2, Block 157, Supplemental Plat of
Seattle Tidelands, in King County, Washington, as shown on the official maps on
file in the Office of the Commissioner of Public Lands at Olympia, Washington;
except that portion thereof lying within the railroad right of way.
TOGETHER WITH all that portion of Portland Street lying between Block 156 and
Block 157, vacated by Ordinance Number 57725 of the City of Seattle;

except that portion of said vacated street as conveyed to Northern Pacific
Railroad Company for a right of way by deed recorded under Recording Number
3777400, lying Southwesterly of the following described line:
Beginning at a point in the Southeasterly line of Lot 2, Block 158, Map of
Seattle Tidelands, filed with the Board of State Land Commissioners at Olympia
on March 15, 1895, a distance of 1.75 feet Northeasterly from the Southmost
corner of said Lot 2; thence Northwesterly to a point in the Southeasterly line
of Block 156, Map of Seattle Tidelands, filed with the Board of State Land
Commissioners at Olympia on March 15, 1895, a distance of 2.57 feet
Northeasterly from the Southmost corner of said Block 156.
PARCEL C:
Lots 3, 4, 5, 6 and 7, Block 158, Supplemental Plat of Seattle Tidelands, in
King County, Washington, as shown on the official maps on file in the Office of
the Commissioner of Public Lands at Olympia, Washington; except that portion
thereof lying within railroad right of way.
Together with that portion of West Harrison Street vacated by Ordinance Number
119174, of the City of Seattle and recorded under Recording Number 9811210440.
PARCEL D:
The vacated portion of West Republican Street lying between Lot 7 in Block 155,
SEATTLE TIDE LANDS, and Lot 1, Block 156, SEATTLE TIDE LANDS, and between
Elliott Avenue West and Railroad Avenue West, except the Northern Pacific
Railroad Company’s right-of-way.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INTENTIONALLY DELETED.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SIGNAGE CRITERIA
This Exhibit D is a supplement to Section 37 of the certain lease (the “Lease”)
between 401 Elliott West LLC (the “Landlord”) and F5 Networks, Inc. (the
“Tenant”). This Exhibit further clarifies the criteria for the signage provided
for in Section 37 of the Lease. As stated in the Lease, Tenant shall have the
following signage opportunities. Notwithstanding anything to the contrary
herein, in the event that Tenant subleases a portion of the Premises, Tenant may
offer its signage rights under this Lease to the subtenant, provided that such
subtenant occupies at least two full floors of the respective Building. The
criteria for these signs is more specifically delineated as follows:

1.   Entry Sign (Sign “A”).       Tenant shall be allowed to place one entry
sign on the marquee above the main building entry on the north side of Building
One and on the south side of Buildings Two and Three.       Sign A shall be an
non-illuminated sign using pin mounted letters to identify the Building as “the
F5 Networks Building”, or, in the case of a subtenant, as reasonably approved by
Landlord. The parties to the Lease shall mutually agree upon the final size of
letters. configuration and materials of Sign A. Landlord approves the “type and
style” of Tenant’s current Sign A on Building Two, and will allow Tenant to use
the same “type and style” for Sign A on Buildings One and Three.   2.   Building
Mounted Signs (Sign “B”).       Tenant shall be allowed the exclusive right to
place two building mounted signs on the top parapet of each of Buildings One,
Two and Three. Three possible locations are available for the two signs on
Building One: one on the east elevation, one on the south elevation and one on
the north elevation. Three possible locations are available for the two signs on
Building Two: one on the east elevation, one on the south elevation and one on
the west elevation. Three possible locations are also available for the two
signs on Building Three: one on the east elevation, one the north elevation and
one on the west elevation. These possible locations for the total of six
approved signs (Sign B) are as shown on the attached elevation plans.      
These signs shall be pin mounted and may be back lighted. The sign letters may
be as large as 30” high and they shall be centered in the top three foot band of
the parapet, The parties to the Lease shall mutually agree upon the size of any
logo, configuration and materials of Sign B. Landlord approves the “type and
style” of Tenant’s current Sign B on Building Two, and will allow Tenant to use
the same “type and style” for Sign B on Buildings One and Three.   3.   Garage
Elevator Core Wall Signs (Sign “C”).       Tenant shall be allowed the right to
place dominate corporate identity signage on the exterior walls of the Building
One, Two and Three garage elevator lobbies. Sign C shall be vinyl applied
graphics of size and color as mutually approved by the parties to the Lease.

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549215.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549216.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549217.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549218.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549219.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549220.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549221.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v55492v5549222.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SPECIFICATIONS FOR CLEANING SERVICES
The Buildings will be serviced five (5) days per week in the following areas:
Corridors, Elevators, Entry, Hallways, Lobby, Lunch Rooms, Coffee Stations,
Office Cubicles, Office Suites, Parking, Restrooms and Stairways.
SERVICE SPECIFICATIONS

A.   SERVICE AREA       401 ELLIOTT WEST       Buildings One, Two and Three    
  Seattle, WA 98119   B.   GENERAL AREAS

  1.   Daily Services

  a.   Empty and clean all waste receptacles, replacing trash liners as needed
to prevent odors, spills or any offensive appearance. Wash and sanitize waste
receptacles, as necessary. Trash to be removed to dumpster or compactor provided
on site by Client.     b.   Dust ledges and other horizontal surfaces within
reach.     c.   Dust counters, spot wash where required.     d.   Dust
horizontal surfaces of desks, chairs, tables, file cabinets and other office
furniture. If glass, use glass cleaner.     e.   Vacuum all carpeted traffic
areas in offices, lobbies and corridors and entrance mats.     f.   Spot clean
minor carpet stains. Report any large/major carpet stains to Building Management
via logbook.     g.   Dust mop all resilient and composition floors with treated
dust mops. Damp mop to remove spills and water stains as required.     h.  
Clean, sanitize and polish all drinking fountains.     i.   Remove all finger
marks and smudges from all vertical surfaces (i.e., doors, frames, light
switches, relites and partitions).     j.   Remove all lint and physical dirt
from fabric upholstered chairs, couches, etc.     k.   Vacuum or brush all
conference room chairs and reposition under conference tables, be careful not to
damage table/chair edges.     1.   Spot clean all glass partitions, relites, all
doors, including suite entrance doors and adjacent glass panels.     m.   Return
all chairs and waste baskets to proper position for next day’s use.     n.  
Clean all coffee stations:

  1.   Wash and wipe counter tops and cabinetry.     2.   Sweep and damp mop
floors.     3.   Clean sinks if cleared of tenant items.     4.   Spot clean
walls with water only.     5.   Remove trash, replacing trash liners nightly.
Wipe exterior of garbage cans. Sanitize interior of garbage can as needed to
prevent odors and offensive appearance.     6.   Load all cups/mugs into
dishwasher. Put in soap and run dishwasher. When clean, put cups/mugs away in
cabinets.

  o.   Clean lunch rooms:

  1.   Vacuum all carpeted areas, sweep all hard surface floors and damp mop.
Wash and wipe serving area counter tops and cabinet fronts.     2.   Collect all
trash and remove from the premises, place in dumpster or compactor provided on
site by Client.

 



--------------------------------------------------------------------------------



 



  p.   Do not move items on desks or credenzas while cleaning. Do not unplug
computers, typewriters, copy machines or other electrical equipment.     q.  
Discard only the contents in waste containers. No other items are to be
discarded unless marked as trash. Remove to trash compactor or dumpster on site,
provided by Client.     r.   If recycle program is in effect, remove recycle
materials to containers provided by Client.     s.   Do not assist the entry of
anyone other than the Contractor’s employees into occupant space or other
Building property. All Contractors must have AT&T Wireless photo I.D. badge
visible at all times.     t.   Report in the control log and to Building
Management any broken fixtures or other items needing Management attention.    
u.   Maintain neat and orderly janitor supply closets. All chemicals must have
MSDS information in janitor closet.     v.   Replace burned out lights,
accessible with a six foot step ladder, on a nightly basis. Lamps to be provided
by Client.     w.   Building doors are to be remained locked at all times during
cleaning so as to preclude unauthorized entry.     x.   Clean elevator cab
surfaces and vacuum door tracks.

  2.   Weekly Services

  a.   Dust high surfaces (i.e. tops of picture frames, partition tops,
moldings, cabinets, wall hangings and other wall accessories).     b.   Wet mop
all resilient and composition floor surfaces.     c.   Clean and polish doors,
conference tables, executive office desks and credenza tops that are cleared.  
  d.   Wipe clean and polish all metal hardware throughout the area.     e.  
Vacuum and edge all carpeted areas not vacuumed daily.     f.   Vacuum all
upholstered furniture in office area.     g.   Damp wipe all telephones in
common areas with an approved germicide cleaner. Do not spray solution directly
on phone equipment.

  3.   Monthly Services

  a.   Dust baseboards.     b.   Vacuum or dust air diffusers.     c.   Dust
venetian blinds.     d.   Clean and buff all resilient and composition floors.  
  e.   Shampoo and extract elevator and elevator lobby carpets.     f.   Clean
and dust interior of fire extinguisher cabinets.

  4.   Quarterly Cleaning Service

  a.   Dust overhead lighting fixtures.     b.   Dust ventilator ducts and
vents, vacuum surrounding ceiling areas.     c.   Wash exposed surfaces of
filing cabinets.     d.   Clean and sweep telephone, electrical and janitorial
closets.     e.   Vacuum all carpets with pile lifter to restore pile to its
original upright position.

  5.   Bi-Annual Cleaning Service

  a.   Strip old finish from all tile, clean grout (acid wash if Property
Manager deems necessary) and V.C.T. floors and refinish, per manufacturer’s
specifications.     b.   Wipe down inside of overhead lighting fixtures lens
cover.

 



--------------------------------------------------------------------------------



 



C.   LOBBY, ENTRY AND HALLWAYS

  1.   Daily Services

  a.   Empty all waste containers, wash and reline as needed. Remove trash to
dumpster or compactor provided on site by Client.     b.   Spot clean exterior
surface of waste containers.     c.   Empty and clean all ashtrays and cigarette
urns.     d.   Screen and/or replace sand in cigarette urns. Sand provided by
Client.     e.   Clean, sanitize and polish water fountains.     f.   Dust all
plant pots.     g.   Dust all horizontal surfaces within reach.     h.   Vacuum
carpeted floor surfaces.     i.   Spot clean minor carpet stains. Report any
large/major carpet stains to Building Management via logbook.     j.   Dust mop
hard floor surfaces.     k.   Wet mop hard floor surfaces as necessary.     1.  
Remove gum, tar and other foreign substances from floor surfaces.     m.   Spot
clean all marks on walls.     n.   Clean door thresholds and vacuum entrance
walk-off mats.     o.   Police all interior public areas and planters for
debris.     p.   Replace burned out lights, accessible with a six-foot step
ladder, on a nightly basis. Lamps to be provided by Client.     q.   Spot clean
all bright work, including but not limited to doot hardware, kick plates, and
hand rails.     r.   Dust and spot clean to remove smudges the building
directory and building signage throughout the buildings.     s.   Maintain all
natural stone floor surfaces to retain original appearance at installation.

  2.   Weekly Services

  a.   Dust baseboards.     b.   Hose down exterior entrances and walkways.

  3.   Monthly Services

  a.   Wash all waste containers.     b.   Vacuum air diffusers.     c.   Edge
all carpeted surfaces.     d.   Dust high partitions, ledges and moldings.

  4.   Quarterly Services

  a.   Completely wash partitions/walls.     b.   Spot buff to remove marks,
etc.) and refinish restroom tile floors.     c.   Vacuum all carpets with pile
lifter to restore pile to its original upright position.

  5.   Annual Services

  a.   Dust high partitions, ledges and molding.

 



--------------------------------------------------------------------------------



 



D.   ELEVATORS

  1.   Daily Services

  a.   Vacuum and edge all carpeted floor surfaces.     b.   Spot clean carpet
stains. Report any large/major carpet stains to Building Management via logbook.
    c.   Clean and vacuum elevator tracks on every floor.     d.   Clean both
sides of elevator doors.     e.   Spot clean vertical surfaces.     f.   Dust
all horizontal surfaces.     g.   Remove gum, tar and other foreign substances
from floor.     h.   Clean and polish all metal work.     i.   Spot clean
elevator call buttons.

  2.   Monthly Services

  a.   Dust ceiling fans and vents.

E.   STAIRWAYS

  1.   Daily Services

  a.   Gather all waste and place for disposal in dumpster or compactor provided
on site by Client.     b.   Spot mop spillage.     c.   Remove gum, tar and
other foreign substances from floor.

  2.   Weekly Services

  a.   Dust horizontal surfaces within reach.     b.   Dust handrails.     c.  
Sweep stairs.

  3.   Monthly Services

  a.   Spot clean wall surfaces within reach.

F.   RESTROOMS

  1.   Daily Services

  a.   Check and refill towel, soap, toilet paper, seat covers and sanitary
napkin dispensers. Consumable supplies provided by Client.     b.   Sweep or
dust mop floor surfaces.     c.   Wet mop floor surfaces with disinfectant
solution.     d.   Dust horizontal surfaces within reach.     e.   Empty and
clean all waste containers and place for disposal in dumpster or compactor
provided on site by Client.     f.   Empty and clean all sanitary napkin
containers.     g.   Clean and polish all soap, towel, toilet paper and seat
cover dispensers.     h.   Clean and polish all mirrors, bright metal, other
fixtures, frames and shelves.     i.   Clean and polish all wash basins.     j.
  Clean and sanitize partitions, counters, toilets, toilet seats, wash basins
and urinals.     k.   Clean and polish chrome fixtures.

 



--------------------------------------------------------------------------------



 



  1.   Spot clean walls around sinks, towel dispensers, urinals, partitions and
door frames.     m.   Remove gum, tar and other foreign substances from floor
surfaces.     n.   Report any fixture not working properly to Building
Management via logbook.

  2.   Monthly Services

  a.   Dust or vacuum air diffusers.     b.   Wash walls, partitions and doors.
    c.   Dust or vacuum light fixtures.

  3.   Quarterly Services

  a.   Machine scrub, ceramic tile floors. Replace finish per manufacture
specifications.

G.   BUILDINGS EXTERIOR

  1.   Weekly Services

  a.   Police all exterior perimeter sidewalks, complete to gutter. Remove all
trash and debris, including cigarette butts.     b.   Sweep sidewalks, benches
and gutters adjacent to buildings to remove cigarette butts and litter.     c.  
Spot clean all exterior glass at building entrances.     d.   Spot clean and
dust all architectural elements such as ledges, mirrors and handrails adjacent
to entrances of buildings.

  2.   Quarterly Services

  a.   Steam clean, machine scrub or pressure wash exterior sidewalks and plaza
areas associated with the Buildings.

H.   SERVICE ENTRANCES, TRASH AREAS AND LOADING DOCK

  1.   Daily Services

  a.   Place all miscellaneous trash and debris, except construction material in
the appropriate trash receptacle.     b.   Clean up any construction debris and
place in a designated area. Notify Client’s agent the morning following the work
the type of said debris and the time associated with the cleaning. Keep record
of the time and material used for this work for back charges to the offending
contractor(s). Submit a separate invoice within the week in which the work took
place outlining the scope of work performed and associated costs. Failure to
report this work per the above guidelines will eliminate payment by Client for
said work.     c.   Sweep entire area with sweeping compound to eliminate
resettling of dust.     d.   Wet mop any spills or stains.

  2.   Weekly Services

  a.   Hose down entire loading dock and service entrance. Deodorize and
disinfect area. as required.

 



--------------------------------------------------------------------------------



 



I.   CARPET CLEANING

  1.   Quarterly Services

  a.   Shampoo entry floor lobby, public hallway and garage level elevator lobby
carpets on first, second and third floors, including garage level.     b.  
Shampoo all elevator cab carpets.

J.   PARKING GARAGE

  1.   Daily Services

  a.   Vacuum all hard surfaced floors associated with elevator lobbies, then
wet mop with clear water and mop dry.     b.   Gather all waste and place for
disposal in dumpster or compactor provided on site by Client.     c.   Police
stairwells and remove debris, gum, tar and other foreign substances from the
stairs and stair landings. Spot mop spillage.

  2.   Weekly Services

  a.   Dust horizontal surfaces associated with elevator lobbies and stairwells.
    b.   Dust handrails.     c.   Sweep all stairs and landings.

  3.   Quarterly Services

  a.   Spot clean wall surfaces in elevator lobbies and stairwells within reach.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TENANT WORK LETTER
F5 Networks, Inc. (hereinafter called “Tenant”) and CLPF Elliott West, LP
(hereinafter called “Landlord”) are executing simultaneously with this Tenant
Work Letter (the “Work Letter”) a Second Amended and Restated Lease (the
“Lease”) for space in the buildings known as 401 Elliott West, Seattle,
Washington 98119. As further consideration to entering into the Lease, Landlord
and Tenant mutually agree to the following terms and conditions.

I.   LANDLORD WORK AT LANDLORD EXPENSE. Intentionally Deleted.   II.   LANDLORD
WORK AT TENANT EXPENSE. Intentionally Deleted.   III.   THE TENANT WORK      
The tenant improvement work shall mean (1) all work, improvements, finishes
and/or equipment required by Tenant and/or specified in the approved Tenant
Plans, (2) data cabling, (3) construction management services, and
(4) professional design and architectural services, provided by qualified third
party contractors approved by Landlord for the Clear Channel Premises and the
351 Washington Financial space, and shall exclude furniture, trade fixtures and
equipment (including but not limited to moveable furniture partitions,
appliances, telephones, computers and fine finish items such as artwork) (the
“Tenant Improvement Work”).       The tenant refurbishment work shall mean
(1) all work, improvements, finishes and/or equipment required by Tenant and/or
specified in the approved Tenant Plans, (2) data cabling, (3) construction
management services, and (4) professional design and architectural services,
provided by qualified third party contractors approved by Landlord for the
Existing Premises (less the 351 Washington Financial space), and shall exclude
furniture, trade fixtures and equipment (including but not limited to moveable
furniture partitions, appliances, telephones, computers and fine finish items
such as artwork) (the “Tenant Refurbishment”).

  A.   TENANT’S PLANS. Tenant shall employ an architect/space planner (the
“Tenant’s Architect”) as its architect to provide information to Landlord as
necessary for Landlord’s approval and to prepare architectural drawings and
specifications for all layout and improvements to the Clear Channel Premises and
Existing Premises. Tenant shall also employ all necessary engineers (the
“Tenant’s Engineers”) to prepare technical working drawings and specifications
for all the Tenant Improvement Work and Tenant Refurbishment, including
structural alterations, mechanical and electrical work. All such drawings and
specifications are referred to herein as “Tenant’s Plans” and shall include the
“Preliminary Plans,” “M & E Working Drawings” and “Issued for Construction
Documents” all of which are hereinafter defined. Tenant’s Plans shall be in form
and detail sufficient to secure all required governmental approvals and shall be
completed on Auto-Cad (Version 14 or higher).         Tenant’s Architect and
Tenant’s Engineers shall be mutually acceptable to Landlord and Tenant. Landlord
shall not unreasonably withhold, delay or condition approval of Tenant’s
Architect proposed by Tenant. Other architects and engineers required in the
course of Tenant’s Plans will be as mutually approved.

  1.   PRELIMINARY PLANS. The “Preliminary Plans” shall be a schematic plan
(1/8” scale) for the Premises showing interior partitions, a preliminary
reflected ceiling plan, and rough locations and approximate quantities for, any
plumbing fixtures and phone, data and electrical outlets.     2.   MECHANICAL
AND ELECTRICAL ENGINEERED WORKING DRAWINGS AND SPECIFICATIONS (“M & E WORKING
DRAWINGS”). The Tenant Plans

1



--------------------------------------------------------------------------------



 



      shall be engineered to provide for complete mechanical and electrical
operating systems. Tenant shall contract with Tenant Engineers and cause them to
prepare M & E Working Drawings showing complete plans for electrical and
mechanical systems including but not limited to, life safety, automation,
plumbing, and air cooling, ventilating, heating and temperature controls.     3.
  ISSUED FOR CONSTRUCTION DOCUMENTS. The “Issued for Construction Documents”
shall consist of all drawings (1/8” scale) and specifications necessary to
construct all Tenant Improvement Work and Tenant Refurbishment in form and
detail sufficient to secure all required governmental approvals and to
demonstrate conformity with the Landlord’s standards and quality. Tenant’s
Architect and Tenant’s Engineers are responsible for having all mechanical,
electrical, life safety and Tenant Improvement Work and Tenant Refurbishment
required structural drawings complete.     4.   APPROVAL BY LANDLORD. Tenant’s
Plans shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld or delayed. Landlord shall be entitled to withhold
approval if the proposed plans and specifications (i) interfere with the
structural integrity of the Buildings, (ii) overload the utility systems of the
Buildings, (iii) violate any applicable laws or regulations, (iv) affect the
architectural integrity of the Buildings, or (v) affect the future marketability
of the Buildings. If Landlord disapproves of any of Tenant’s Plans, Landlord
shall advise Tenant in reasonable detail of required revisions and the reasons
therefor. After being so advised by Landlord, Tenant shall promptly submit a
redesign, incorporating the revisions required by Landlord, for Landlord’s
approval. If Tenant has reason to dispute any Landlord disapproval, then the
parties shall meet within 5 days and attempt to resolve the dispute.         If
the Parties are unable to resolve their differences as to Tenant’s Preliminary
Plans within 5 days after meeting, then either party may initiate an arbitration
procedure by notifying the other Party of the need to submit their disagreements
to binding and final arbitration by a mutually acceptable arbitrator with at
least ten (10) years commercial office design experience. If the parties are
unable to agree on the arbitrator within a period of ten (10) days of notice,
then either party may request resolution by a single arbitrator before the
American Arbitration Association, as set forth at the end of Lease Section 21.  
      If after Landlord has approved Tenant’s Plans, Tenant shall request any
change, addition or alteration in the Tenant’s Plans, then Tenant shall promptly
give Landlord a written description of the changes requested and submit to
Landlord the revised plans. Landlord shall review such revised plans in
accordance with the plan approval process described in this Section III.A.4.    
5.   SUBMISSION BY TENANT. Tenant shall submit Tenant’s Plans to Landlord within
sufficient time to allow Landlord’s approval, issuance of permits, and Tenant’s
construction prior to the Commencement Date for such portion of the Premises.  
  6.   PERMITS. Tenant shall be responsible for the cost and scheduling of the
submission of Tenant’s Plans, in a timely manner, for plan check by the City of
Seattle and the obtaining of a building permit for the Tenant Improvement Work
and Tenant Refurbishment.

  B.   TENANT CONSTRUCTION

  1.   Tenant shall be responsible for the construction of the Tenant
Improvement Work and Tenant Refurbishment in accordance with approved Tenant
Plans.

 



--------------------------------------------------------------------------------



 



  2.   Tenant shall, upon completion of Tenant’s Plans, directly contract for
the Tenant Improvement Work and Tenant Refurbishment itself, and request
proposals from qualified tenant work general contractors. The qualified list of
such contractors shall be mutually approved by Tenant and Landlord. When a
contract is executed between the selected contractor and Tenant, said contractor
shall be referred to as “Tenant’s Contractor.”     3.   Tenant shall submit to
Landlord a preliminary cost estimate for the Tenant Improvement Work and Tenant
Refurbishment and shall provide to Landlord a final pricing for the Tenant
Improvement Work and Tenant Refurbishment when received from Tenant’s Contractor
but not later than fifteen (15) days prior to the commencement of the Tenant
Improvement Work or Tenant Refurbishment.     4.   Tenant’s construction
contract with Tenant’s Contractor shall be a guaranteed maximum price contract
(the “Tenant Improvement Construction Contract”) and shall contain a
construction schedule (the “Tenant Improvement Construction Schedule”) for
construction of the Tenant Improvement Work or Tenant Refurbishment. The
guaranteed maximum price specified in the Construction Contract shall include
all costs and fees for construction of the Tenant Improvement Work and Tenant
Refurbishment with the exception of any required governmental permit fees,
professional fees and Washington State Sales Tax. To the extent Tenant obtains
any construction warranties from the general contractor and/or any of the
subcontractors performing any of the Tenant Improvement Work and Tenant
Refurbishment, it shall assign such warranties to Landlord, to the extent
assignable, and, in the event such warranties are not assignable, Tenant agrees
to enforce such warranties on Landlord’s behalf.

  C.   SCHEDULE. Intentionally Deleted.     D.   LANDLORD’S ALLOWANCE FOR TENANT
WORK

  1.   Landlord shall provide to Tenant a Tenant Refurbishment Allowance and
Tenant Improvement Allowance in accordance with Section 31 of the Lease
(collectively, the “Allowances”).     2.   The Landlord shall pay the cost of
the Tenant Improvement Work and Tenant Refurbishment, up to the maximum
respective allowances, directly to the Tenant as more fully described in
Section IV below.     3.   Tenant agrees to use the Tenant Refurbishment
Allowance for reimbursement of Excess Costs or to refurbish the Existing
Premises less the 351 Washington Financial space, and the Tenant Improvement
Allowance to improve the Clear Channel Premises and the 351 Washington Financial
space.

  E.   TENANT DELAY. Intentionally Deleted.     F.   LANDLORD DELAY

          The term “Landlord Delay” shall mean those construction events within
the reasonable control of Landlord (i.e. excluding force majeure and actions for
which Landlord is not responsible under this Exhibit F) to the extent such event
causes a material and unexpected interference with Tenant’s construction of the
Tenant Refurbishment and Tenant Improvement Work and resulting delay in
substantial completion of the Tenant Refurbishment and Tenant Improvement Work.

 



--------------------------------------------------------------------------------



 



          Tenant shall make commercially reasonable efforts to mitigate the
effect of any event that would otherwise cause Landlord Delay, provided that
Tenant shall not be required to expend additional funds to mitigate Landlord
Delay unless Landlord agrees in writing to reimburse Tenant for such costs.

  G.   COOPERATION.      Intentionally Deleted.     H.   PUNCH LIST.
     Intentionally Deleted.

IV.   ADMINISTRATION OF WORK

  A.   LANDLORD REIMBURSEMENT

  1.   Landlord shall at the direction of Tenant either reimburse Tenant or
directly pay Tenant’s Contractor (up to the maximum amount of the Allowances)
for the Tenant Refurbishment or Tenant Improvement Work on a monthly basis,
subject to the conditions outlined in Section 31 of the Lease. Within twenty
(20) days after the receipt of a draw request from Tenant’s contractor,
accompanied by a signed Application and Certificate for Payment (in ALA format)
from Tenant’s Architect confirming that the work covered by such draw request
has been completed to its satisfaction and setting forth, inter alia, the
percentage of the Tenant Refurbishment or Tenant Improvement Work completed to
date. This payment request shall also be accompanied by partial conditional lien
releases from Tenant’s Contractor covering the Tenant Refurbishment or Tenant
Improvement Work performed and/or materials and labor supplied through the date
of each application for payment and full conditional lien releases from each
subcontractor and supplier which has at that stage completed its work and
confirmation from Tenant that its general contractor is not in default and that
the percentage of work completed on the draw request is accurate. The
reimbursement shall be calculated on a percentage of completion basis less a
retention as called for under the Tenant Improvement Construction Contract, but
not less than five percent (5%). After completion of one hundred percent (100%)
of the Tenant Refurbishment or Tenant Improvement Work, Landlord shall either
reimburse Tenant or directly pay Tenant’s Contractor for the then unreimbursed
balance of the allowance for the Tenant Refurbishment or Tenant Improvement Work
minus any mutually agreed holdback for uncompleted punch list items, within
thirty (30) days following receipt of a schedule reflecting such costs, together
with paid invoices supporting such costs, and satisfaction of all of the
following conditions:

  a)   Receipt by Landlord of a set of “as built” drawings for the Tenant
Refurbishment or Tenant Improvement Work and a copy of all warranties in effect
with respect to such work;     b)   Receipt by Landlord of a certificate from
the Tenant’s Architect confirming that all Tenant Refurbishment and Tenant
Improvement Work has been performed in accordance with the approved plans and
specifications, governing codes and ordinances and all punch list items, except
mutually agreed items have been corrected;     c)   Receipt by Landlord of
reasonable evidence of payment by Tenant of all other costs, including extras
and change orders, to its construction contract;     d)   The receipt of lien
releases from the general contractor and all other persons who performed work on
or supplied materials for use in or otherwise have lien rights with respect to
the Tenant Refurbishment orTenant Improvement Work;     e)   Landlord’s on-site
review of the Tenant Refurbishment or Tenant Improvement Work and its reasonable
approval thereof; and

 



--------------------------------------------------------------------------------



 



  f)   Issuance of a Certificate of Occupancy for the Premises by the City or
satisfactory evidence that said Certificate of Occupancy will be issued for the
Premises within the said 30 day period;

      No payment shall be made while Tenant is in default under the Lease. If
any payment is not made when due, interest shall accrue thereon at the rate
provided in Section 20(b) of the Lease, but Tenant may not offset unpaid amounts
against sums otherwise due Landlord under this Lease, absent a final judgment
thereon.     2.   If any lien is filed with respect to the Premises during the
course of construction of the Tenant Refurbishment or Tenant Improvement Work,
Tenant shall notify Landlord in writing describing the cause of the lien and, if
lien is for reason other than nonpayment by Landlord, the Tenant shall remove or
otherwise satisfy the lien.     3.   If Tenant elects to have Landlord directly
pay Tenant’s Contractor per Section IV.A.1 of this Exhibit F, then Tenant shall
provide Landlord evidence satisfactory that Tenant has funds sufficient to fund
all amounts above the Allowances.

  B.   CHANGES, ADDITIONS OR ALTERATIONS

  1.   TENANT REQUESTED CHANGES. Intentionally Deleted.     2.   CHANGES DURING
CONSTRUCTION. Intentionally Deleted.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
INTENTIONALLY OMITTED.

1



--------------------------------------------------------------------------------



 



EXHIBIT H
INTENTIONALLY OMITTED.

1



--------------------------------------------------------------------------------



 



EXHIBIT I
DECLARATION OF COMMENCEMENT DATE
     This Declaration of Commencement Date is made as of                     ,
20     , by CLPF-Elliott West, LP (“Landlord”), and F5 Networks, Inc.
(“Tenant”), who agree as follows:
1. Landlord and Tenant entered into that certain Second Amended and Restated
Office Lease Agreement dated      , 2010 (the “Lease”), in which Landlord leased
to Tenant and Tenant leased from Landlord certain Premises described therein and
located in the Project known as 401 Elliott West in Seattle, Washington. All
capitalized terms herein are as defined in the Lease.
2. Pursuant to the Lease, Landlord and Tenant hereby confirm the following
matters as of the Commencement of the Term:

  a.   The Commencement Date of the                      [Premises] is
                    , 20     ; and     b.   The Base Monthly Rent for the
portion of the Premises described in 2(a) above is abated for the period from
                    , 20      to                     , 20     .

c. The provisions of this Declaration of Commencement Date shall inure to the
benefit of, or bind, as the case may require, the parties and their respective
successors and assigns, subject to the restrictions on assignment and subleasing
contained in the Lease, and are hereby attached to and made a part of the Lease.

                      Landlord:   CLPF—ELLIOTT WEST, L.P.,         a Delaware
limited partnership    
 
                            By:   CLPF—Elliott West GP, LLC,             a
Delaware limited liability company,             its General Partner
 
                                     
 
          By:        
 
          Its:  
 
   
 
             
 
   

              Tenant:   F5 NETWORKS, INC.    
 
                     
 
  By:        
 
  Its:  
 
   
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT J
TENANT REFURBISHMENT AND IMPROVEMENT ALLOWANCES

                          Description of Premises   RSF   Maximum Allowance  
Type of Allowance Building One — 351 Elliott  
First Floor Deli Space
    2,137     $15.00/RSF   Refurb Allowance    
 
                   
First Floor Storage Space
    2,778     $40.00/RSF   TI Allowance    
 
                   
First Floor Office Space
    13,741     $40.00/RSF   TI Allowance    
 
                   
First Floor IDF Space
    94     $40.00/RSF   TI Allowance    
 
                   
Full Second Floor
    21,348     $15.00/RSF   Refurb Allowance    
 
                   
Full Third Floor
    21,348     $15.00/RSF   TI Allowance    
 
                   
Fourth Floor (Washington Financial Space)
    7,178     $40.00/RSF   TI Allowance    
 
                   
Balance of Fourth Floor (Clear Channel Space)
    14,155     $15.00/RSF   TI Allowance    
 
                   
Full Fifth Floor
    21,307     $15.00/RSF   Refurb Allowance    
 
                   
Total RSF — Building One
    104,086              
 
                Building Two — 401 Elliott  
All of Building Two except the Management Office
    84,765     $15.00/RSF   Refurb Allowance    
 
                Building Three - 501
Elliott  
All of Building Three
    110,111     $15.00/RSF   Refurb Allowance

1